Exhibit 10.109

 

Execution Copy

 

 

 

INVESTMENT AGREEMENT

 

by and between

 

OCM MARINE INVESTMENTS CTB, LTD.,

 

a Cayman Islands exempt company,

 

and

 

GENERAL MARITIME CORPORATION,

 

a Marshall Islands corporation,

 

dated as of

 

March 29, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II CLOSING

6

 

Section 2.01

Closing

6

 

Section 2.02

Issuance of Warrants; Registration Rights Agreement

6

 

 

 

 

ARTICLE III PRE-CLOSING COVENANTS

6

 

Section 3.01

Operation of Business

6

 

Section 3.02

Access

8

 

Section 3.03

Press Releases; Disclosure

8

 

 

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

8

 

Section 4.01

Required Clearance

8

 

Section 4.02

Transaction Expenses

9

 

Section 4.03

Preparation of Proxy Statement; Special Meeting

9

 

Section 4.04

Warrants

12

 

Section 4.05

Preemptive Rights.

13

 

Section 4.06

Further Assurances

16

 

Section 4.07

Transfer Restrictions

16

 

Section 4.08

Standstill

17

 

Section 4.09

Rights as Creditor

17

 

Section 4.10

Notification of Certain Matters

18

 

Section 4.11

Board Observer Rights

18

 

Section 4.12

No Frustration

19

 

 

 

 

ARTICLE V MISCELLANEOUS

19

 

Section 5.01

Third-Party Beneficiaries

19

 

Section 5.02

Remedies

19

 

Section 5.03

Entire Agreement

19

 

Section 5.04

Successors and Assigns

19

 

Section 5.05

Headings

19

 

Section 5.06

Notices

20

 

Section 5.07

Amendments and Waivers

21

 

Section 5.08

Incorporation of Exhibits

21

 

Section 5.09

Construction

21

 

Section 5.10

Interpretation

21

 

Section 5.11

Governing Law

21

 

Section 5.12

WAIVER OF JURY TRIAL

21

 

Section 5.13

Jurisdiction and Venue

22

 

Section 5.14

Counterparts

22

 

Section 5.15

Termination

22

 

Section 5.16

Procedure and Effect of Termination

22

 

Section 5.17

Investor Representations

22

 

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT

 

This Investment Agreement (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of March 29,
2011, by and between OCM Marine Investments CTB, Ltd., a Cayman Islands exempt
company (“Investor”), and General Maritime Corporation, a Marshall Islands
corporation (the “Company”).  Each of the above referenced parties is sometimes
herein referred to individually as a “Party” and collectively as the “Parties.”

 

Investor has agreed to provide extensions of credit (the “Loans”) to the General
Maritime Subsidiary Corporation and General Maritime Subsidiary II Corporation
(collectively, the “Borrowers”) pursuant to, and subject to the terms and
conditions set forth in, the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of the date hereof, by and among the Company, the Borrowers, Investor
and the Administrative Agent named therein.  Unless the context requires
otherwise or as otherwise set forth herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

On the date hereof, certain funds managed directly or indirectly by an Affiliate
of Investor executed and delivered to Borrowers and the Company a Guaranty,
substantially in the form attached hereto as Exhibit A (the “Guaranty”).

 

In consideration for the Loans, Investor has required and the Company has agreed
to issue to Investor warrants (such warrants, together with any additional
warrants issued with respect thereto, collectively, the “Warrants”) to acquire
shares of common stock (“Common Stock”), par value $0.01 per share, of the
Company, substantially in the form attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“2008 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of October 20, 2008, by and among the Company, as parent,
General Maritime Subsidiary Corporation, a Marshall Islands corporation, as
borrower, the lenders party thereto from time to time, Nordea Bank Finland PLC,
New York Branch, as administrative agent and collateral agent, and Nordea Bank
Finland PLC, New York Branch, HSH Nordbank AG, and DNB Nor Bank ASA, New York
Branch, as joint lead arrangers and joint book runners, as in effect on the date
hereof.

 

“2010 Credit Agreement” means that certain Credit Agreement, dated as of
July 16, 2010, by and among the Company, as parent, General Maritime Subsidiary
II Corporation, a Marshall Islands corporation, as borrower, the lenders party
thereto from time to time, Nordea

 

--------------------------------------------------------------------------------


 

Bank Finland PLC, New York Branch, as administrative agent and collateral agent,
and DnB Nor Bank ASA, New York Branch, and Nordea Bank Finland PLC, New York
Branch, as joint lead arrangers and joint book runners, as in effect on the date
hereof.

 

“Accelerated Equity Offering” has the meaning set forth in Section 4.05(f).

 

“Additional Securities” has the meaning set forth in Section 4.07(a).

 

“Adverse Recommendation Change” has the meaning set forth in Section 4.03(g).

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.

 

“Agreement” has the meaning set forth in the preface above.

 

“Approved Transfer” has the meaning set forth in Section 4.07(a).

 

“Board Observer” has the meaning set forth in Section 4.11(a).

 

“Borrowers” has the meaning set forth in the preface above.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

“Capital Stock” has the meaning set forth in Section 4.05(e).

 

“Closing” has the meaning set forth in Section 2.01.

 

“Closing Date” has the meaning set forth in Section 2.01.

 

“Common Stock” has the meaning set forth in the preface above.

 

“Company” has the meaning set forth in the preface above.

 

“Company Board” means the Board of Directors of the Company; provided, that,
solely for purposes of Section 4.03, “Company Board” means the Board of
Directors of the Company or the Independent Committee of the Board of Directors
of the Company formed by the Board of Directors of the Company on January 6,
2011.

 

“Compensation Committee” has the meaning set forth in Section 3.01(g).

 

“Confidentiality Agreement” has the meaning set forth in Section 4.11(a).

 

“Credit Agreement” has the meaning set forth in the preface above.

 

“Credit Agreement Closing” has the meaning set forth in Section 2.01.

 

“Election Notice” has the meaning set forth in Section 4.05(c).

 

“Eligible Holder” has the meaning set forth in Section 4.05(a).

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Existing Confidentiality Agreement” has the meaning set forth in Section 5.16.

 

“Existing Indenture” means that certain Indenture, dated as of November 12,
2009, among the Company, the Subsidiary Guarantors (as defined therein) party
thereto, and The Bank of New Mellon, as trustee thereunder (as amended,
supplemented and/or otherwise modified as of the date hereof).

 

“Expense Reimbursement” has the meaning set forth in Section 4.02.

 

“Filed SEC Document” means any report, schedule, form, statement or other
document filed with or furnished to the SEC by the Company, or incorporated by
reference into any such document, publicly available no later than the Business
Day preceding the date of this Agreement.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any (i) government, (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(iii) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in each case, whether federal, state, local, municipal, foreign,
supranational or of any other jurisdiction.

 

“Guaranty” has the meaning set forth in the preface above.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution or exchange for
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise, (iv) any commitment by which
a Person assures a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit), (v) any indebtedness guaranteed
in any manner by a Person (including guaranties in the form of an agreement to
repurchase or reimburse), (vi) any obligations under capitalized leases with
respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which obligations a Person assures a
creditor against loss, (vii) any indebtedness secured by a lien on a Person’s
assets, (viii) accrued interest to and including the date of Closing in respect
of any of the obligations described in the foregoing clauses (i) through
(vii) of this definition and all premiums, penalties, charges, fees, expenses
and other amounts that are or would be due (including with respect to early
termination) in connection with the payment and satisfaction in full of such
obligations, and (ix) any other debt-like liabilities of a Person, or any
liabilities of a Person that were not incurred in the Ordinary Course of
Business.

 

3

--------------------------------------------------------------------------------


 

“Investor” has the meaning set forth in the preface above.

 

“Law” means all laws, statutes, rules, regulations, codes, injunctions, decrees,
orders, ordinances, registration requirements, disclosure requirements and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.

 

“Loans” has the meaning set forth in the preface above.

 

“New Securities” has the meaning set forth in Section 4.05(e).

 

“NYSE” has the meaning set forth in Section 4.03(a).

 

“Offering Period” has the meaning set forth in Section 4.05(c).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Party” and “Parties” each has the respective meaning set forth in the preface
above.

 

“Permitted Transfer” has the meaning set forth in Section 4.07(a).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Authority or another entity.

 

“Preemptive Rights Notice” has the meaning set forth in Section 4.05(c).

 

“Preemptive Rights Securities” means any New Securities offered to Investor
and/or its Affiliates pursuant to Section 4.05(a).

 

“Preliminary Proxy Statement” means the preliminary proxy statement originally
filed by the Company with the SEC on March 9, 2011, as amended and/or
supplemented from time to time, as such amendments and/or supplements are filed
with the SEC no later than the Business Day prior to the date hereof.

 

“Prohibited Ownership Levels” has the meaning set forth in Section 4.07(b)(ii).

 

“Proxy Date” has the meaning set forth in Section 4.03(c).

 

“Proxy Statement” has the meaning set forth in Section 4.03(a).

 

“Public Offering” has the meaning set forth in Section 4.05(g)(i).

 

“Public Offering Securities” has the meaning set forth in Section 4.05(g)(ii).

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into by and among the Company, Investor, Peter C. Georgiopoulos, PCG
Boss Limited, a

 

4

--------------------------------------------------------------------------------


 

Delaware corporation, and OCM Marine Holdings TP, L.P., a Cayman Islands
exempted limited partnership, substantially in the form attached hereto as
Exhibit C.

 

“Representatives” means, with respect to any Person, the Affiliates of such
Person and such Person’s and its Affiliates’ respective directors, employees,
attorneys, accountants, investment bankers, financial advisors, consultants and
other advisors.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shareholder Approval” means the affirmative vote of holders of a majority of
the shares of Common Stock entitled to vote on the Shareholder Proposals present
in person or represented by proxy at the Special Meeting or any adjournment or
postponement thereof (only if a quorum of the holders of shares of Common Stock
is present at the Special Meeting (by proxy or in person) as determined under
the Company’s governing documents and Marshall Islands law) to adopt the
Shareholder Proposals as required by or undertaken in consultation with the
NYSE.

 

“Shareholder Proposals” has the meaning set forth in Section 4.03(c).

 

“Special Meeting” has the meaning set forth in Section 4.03(a).

 

“Standstill Period” means the period beginning on the Closing Date and ending on
the earliest of (i) the second (2nd) anniversary thereof, (ii) such time as
Investor, together with its Affiliates, collectively has beneficial ownership
(as determined in accordance with Rule 13d-3 under the Exchange Act) of less
than ten percent (10%) of the Common Stock, (iii) the public announcement or
commencement by any Person of a tender or exchange offer by any Person
(excluding Investor or any of its Affiliates, but specifically including the
Company or any of its Subsidiaries) for at least a majority of the Common Stock,
(iv) the public announcement by the Company of its entry into a merger,
consolidation, business combination or similar transaction as a result of which
the holders of Common Stock, as of immediately prior to such transaction, would
cease to hold at least a majority of the Common Stock (or shares of the
surviving entity), or (v) the public announcement by the Company or any of its
Subsidiaries of the entry into an agreement relating to the sale of all or
substantially all of the assets of the Company.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company or other business entity, a majority of the partnership,
limited liability company or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.  For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or

 

5

--------------------------------------------------------------------------------


 

losses or shall be or control the managing member or general partner of such
partnership, limited liability company or other business entity.

 

“Transaction Expenses” means all fees, costs and expenses incurred by or on
behalf of a Party in anticipation of, in connection with, or otherwise related
to, the transactions contemplated by the Credit Documents (including all of the
fees, expenses and other costs of legal counsel, investment bankers, brokers,
accountants and other Representatives and consultants and any amounts paid in
connection with obtaining any consents of Governmental Authorities or third
parties in connection with the transactions contemplated by the Credit
Documents).

 

“Transfer” has the meaning set forth in Section 4.07(a).

 

“Transaction Shares” has the meaning set forth in Section 4.05(a).

 

“Warrant Exercise Shares” has the meaning set forth in Section 4.07(a).

 

“Warrants” has the meaning set forth in the preface above.

 

ARTICLE II

 

CLOSING

 

Section 2.01           Closing.  On the terms set forth in this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place concurrently with, and subject to, the consummation of the closing
under the Credit Agreement (the “Credit Agreement Closing”), at the location
thereof (or at such other location as the Parties may mutually agree in
writing).  The date on which the Closing occurs is referred to herein as the
“Closing Date.”

 

Section 2.02           Issuance of Warrants; Registration Rights Agreement.  At
the Closing, (i) the Company shall issue and deliver to Investor, and Investor
shall accept, the Warrants and (ii) each of the Company and Investor shall
execute and deliver the Registration Rights Agreement.

 

ARTICLE III

 

PRE-CLOSING COVENANTS

 

Section 3.01           Operation of Business.  From the date of this Agreement
until the earlier to occur of the Closing and the termination of this Agreement
pursuant to Section 5.15, the Company shall, and shall cause each of its
Subsidiaries to, except as otherwise expressly required by this Agreement, any
Credit Document or applicable Law, or to the extent that Investor shall
otherwise consent in writing (such consent not to be unreasonably withheld):
(i) carry on its business in the Ordinary Course of Business; (ii) use
commercially reasonable efforts to preserve substantially intact its current
business organization and to preserve its relationships with significant
customers, charterers, suppliers, licensors, licensees, distributors,
wholesalers, lessors, lessees and others having significant business dealings
with the Company or any of its Subsidiaries; and (iii) comply with applicable
Law in all material respects, in each case consistent with past practice. 
Without limiting the generality of the foregoing, except with the prior written

 

6

--------------------------------------------------------------------------------


 

consent of Investor (such consent not to be unreasonably withheld) or as
otherwise required by this Agreement, any Credit Document or applicable Law,
during the period from the date of this Agreement until the Closing, the Company
shall not, and shall cause each of its Subsidiaries to not:

 

(a)   amend its certificate of incorporation, bylaws or other similar governing
documents, as in effect on the date hereof, except as contemplated by the
Preliminary Proxy Statement;

 

(b)   sell, transfer, assign, convey, lease, license, or otherwise dispose of
any of its assets, tangible or intangible, or properties except (i) pursuant to
a signed agreement or instrument previously provided to Investor or included in
the Filed SEC Documents, or (ii) in the Ordinary Course of Business for
aggregate consideration of $500,000 or less;

 

(c)   incur, assume or guarantee the payment of any Indebtedness, or assume,
guaranty or otherwise became liable or responsible (whether directly,
contingently or otherwise) for any obligations of any Person, other than as
permitted under the 2008 Credit Agreement and 2010 Credit Agreement;

 

(d)   make any capital investment in or any loan to (or series of related
capital investments in or loans to) any Person (other than (i) by the Company to
a wholly owned Subsidiary thereof, or (ii) by a wholly owned Subsidiary of the
Company to another wholly owned Subsidiary of the Company or to the Company),
except in the Ordinary Course of Business;

 

(e)   make any capital expenditures except in the Ordinary Course of Business;

 

(f)    declare, set aside or pay any dividend or make any distribution with
respect to its capital stock or other equity interests (whether in cash or in
kind) or directly or indirectly redeem, purchase or otherwise acquire any of its
capital stock or other equity interests; provided, that wholly owned
Subsidiaries of the Company may make or pay dividends or distributions on their
respective capital stock or other equity interests;

 

(g)   issue, sell or otherwise dispose of any of its capital stock or other
equity interests, or grant any options, warrants or other rights to purchase or
obtain (including upon conversion, exchange or exercise) any of its capital
stock or other equity interests, or modify or amend any right of any holder of
any of its outstanding capital stock or other equity interests (including by
re-pricing the conversion or exercise price or amending the conversion rate of
any convertible or exercisable securities), other than issuances or sales (i) to
any director, officer, employee or consultant of the Company or any of its
Subsidiaries or joint ventures pursuant to the General Maritime Corporation 2001
Stock Incentive Plan as in effect on March 25, 2011, or any other compensatory
plan or arrangement of the Company or any of its Subsidiaries approved by the
Company Board or the Compensation Committee of the Company Board (the
“Compensation Committee”), (ii) in connection with the exercise of any stock
options granted thereunder or (iii) by a wholly owned Subsidiary to the Company
or another wholly owned Subsidiary of the Company;

 

7

--------------------------------------------------------------------------------


 

(h)   except as may be required by Law or a change in GAAP, change, in any
material respect, its accounting methods, principles or practices as in effect
on the date hereof;

 

(i)    merge or consolidate with, or purchase an equity interest in or any
assets of, any Person or any division or business thereof, if the aggregate
amount of the consideration paid or transferred by the Company and its
Subsidiaries in connection with all such transactions would exceed $500,000,
other than (i) any such action solely between or among the Company and its
Subsidiaries or (ii) the acquisition of the vessel named “Genmar Spartiate” for
an aggregate consideration of less than $69,000,000, provided, however, the
Company shall be permitted to incur reasonable additional costs and expenses
related to such acquisition in an aggregate amount up to $6,000,000; or

 

(j)    authorize or enter into any agreement, delivery or purchase order or
contract to do any of the foregoing.

 

Notwithstanding anything to the contrary contained in the foregoing, the
covenants set forth in this Section 3.01 shall not apply to the extent that they
conflict with or are prohibited by the terms of Section 3.6 of the Existing
Indenture.

 

Section 3.02           Access.  From the date of this Agreement until the
earlier to occur of the Closing and the termination of this Agreement pursuant
to Section 5.15, the Company shall use commercially reasonable efforts to ensure
that Investor and its Representatives have reasonable access during normal
business hours to all premises, properties, executive officers, books, records,
contracts and documents of the Company and its Subsidiaries, in each case for
the purpose of implementing the transactions contemplated by this Agreement. 
Notwithstanding the foregoing, the Company shall not be required to provide
access to or disclose information where the Company reasonably determines that
such access or disclosure would jeopardize the attorney-client privilege of the
Company or any of its Subsidiaries or conflict with or violate any Law.

 

Section 3.03           Press Releases; Disclosure.  Except as contemplated by
Section 4.03(g), each of the Company and Investor agrees that neither of them
will, and each of them will cause its respective Affiliates to not, issue any
public release, disclosure or announcement concerning the transactions
contemplated by the Credit Documents without the prior written consent of the
other Party, except to the extent such release, disclosure or announcement may
be required by Law or the rules or regulations of any applicable securities
exchange, in which case the Party required to make the release, disclosure or
announcement shall provide the other Party reasonable time to comment on such
release or announcement in advance of such issuance and, unless it is
unreasonable to do so, shall incorporate any and all changes requested by such
other Party.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01           Required Clearance.  From and after the Closing, in the
event that any clearance, consent or approval of any Governmental Authority,
including the passage or termination of any waiting period under the HSR Act or
any comparable applicable non-U.S. competition or antitrust Law, is required in
order for Investor and/or its Affiliates to (i) receive or

 

8

--------------------------------------------------------------------------------


 

exercise all or any portion of the Warrants or (ii) acquire all or any
Preemptive Rights Securities, the Company shall cooperate in good faith and
exercise reasonable efforts, at the Company’s expense, to assist Investor and/or
such Affiliate in obtaining such clearance, consent or approval, including by
(A) preparing and furnishing all reasonably necessary information and
documentation in connection with the preparation of necessary filings or
submissions of information and making presentations to Governmental Authorities,
(B) promptly notifying Investor and/or such Affiliate of, and if in writing,
furnishing Investor and/or such Affiliate with copies of (or, in the case of
material oral communications, advising Investor and/or such Affiliate orally of)
any communications from or with any Governmental Authority, (C) permitting
Investor and/or such Affiliate to review and discuss in advance, and considering
in good faith the views of Investor and/or such Affiliate in connection with,
any proposed written (or any material proposed oral) communication with any
Governmental Authority, (D) not participating in any meeting with any
Governmental Authority unless it consults with Investor and/or such Affiliate in
advance, and to the extent permitted by such Governmental Authority, gives
Investor and/or such Affiliate the opportunity to attend and participate
thereat, (E) furnishing Investor and/or such Affiliate with copies of all
filings, written communications and other material correspondence between it and
any Governmental Authority, (F) responding as promptly as practicable to any
inquiries or requests received from any Governmental Authority for additional
information or documentation or otherwise and (G) otherwise doing whatever is
reasonably necessary, proper or advisable to assist and cooperate with Investor
and/or such Affiliate, in each case with respect to such clearance, consent or
approval.  The Company shall not be required to bear any of the expenses of
Investor and/or its Affiliates incurred in connection with the matters
contemplated by this Section 4.01, except that the Company shall pay the filing
fee with respect to one HSR Act filing on behalf of Investor and/or its
Affiliates, as and when requested by Investor.  Transaction Expenses.  Subject
to the limitations set forth in the last sentence of Section 4.01 and Section 8
of the Registration Rights Agreement, all of the reasonable, out-of-pocket and
documented Transaction Expenses of Investor, including all expenses payable by
the Company pursuant to Section 13.01 of the Credit Agreement, and all
Transaction Expenses of the Company, shall be borne by the Company, whether or
not the Closing occurs.  All such expenses of Investor, to the extent not borne
directly by the Company, shall be reimbursed by the Company to Investor (the
“Expense Reimbursement”), in cash, by wire transfer of immediately available
funds, on the earliest to occur of (i) the Closing, (ii) prior to, and as a
condition of, any termination by the Borrowers of the Credit Agreement, and
(iii) within two (2) Business Days following any termination by Investor of the
Credit Agreement.  If the Company fails to pay the Expense Reimbursement when
due pursuant to this Section 4.02, and in order to obtain such payment, Investor
commences any proceeding which results in a judgment against the Company
therefor, the Company shall pay to Investor the reasonable costs and expenses
incurred by Investor and its Representatives in connection with such
proceedings, including reasonable attorney fees and disbursements.  The Parties
acknowledge that the agreements contained in this Section 4.02 are an integral
part of the transactions contemplated by the Credit Documents and that, without
these agreements, Investor would not have entered into the Credit Agreement or
continued to pursue the transactions contemplated by the Credit Documents.

 

Section 4.03           Preparation of Proxy Statement; Special Meeting.  The
Company shall exercise its reasonable best efforts to obtain, as promptly as
reasonably practicable following the Closing, the Shareholder Approval.  In
furtherance thereof, and without limiting the generality of the foregoing:

 

9

--------------------------------------------------------------------------------


 

(a)   as promptly as practicable after the Closing, the Company shall prepare
and shall, no later than ten (10) Business Days after the Closing Date, cause to
be filed with the SEC a preliminary form of proxy statement relating to a
special meeting (the “Special Meeting”) of shareholders of the Company (as so
amended and together with any other amendments thereof or supplements thereto,
the “Proxy Statement”).  Except as expressly contemplated by Section 4.03(g),
the Proxy Statement shall include a recommendation by the Company Board to adopt
the Shareholder Proposals.  The Company will cause the Proxy Statement and any
amendments or supplements thereto, and all other documents that the Company
files with the SEC in connection with the Shareholder Proposals, at the time of
the mailing thereof, and at the time of the Special Meeting, to not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that, no representation or warranty is made by the Company with respect to
information supplied by Investor for inclusion or incorporation by reference in
the Proxy Statement.  The Company shall cause the Proxy Statement, together with
any amendments or supplements thereto, and all other documents that the Company
files with the SEC in connection with the Shareholder Proposals, to comply as to
form in all material respects with the applicable provisions of the Exchange Act
and to satisfy all applicable rules of the New York Stock Exchange (the
“NYSE”).  The Company shall promptly notify Investor upon the receipt of any
comments from the SEC or the staff of the SEC or any request from the SEC or the
staff of the SEC for amendments or supplements to the Proxy Statement, and shall
provide Investor with copies of all written correspondence between the Company
and its Representatives, on the one hand, and the SEC or the staff of the SEC,
on the other hand, relating to or affecting the Proxy Statement.  The Company
shall use reasonable best efforts to respond as promptly as reasonably
practicable to any comments of the SEC or the staff of the SEC with respect to
the Proxy Statement, and the Company shall provide Investor and its counsel a
reasonable opportunity to participate in the formulation of any written response
to any such written comments of the SEC or its staff.  Prior to the filing of
the Proxy Statement or the dissemination thereof to the holders of Common Stock,
or responding to any comments of the SEC or the staff of the SEC with respect
thereto, the Company shall provide Investor and its counsel a reasonable
opportunity to review and to propose comments on such document or response and,
unless it is unreasonable to do so, shall incorporate any and all changes
requested by Investor.

 

(b)   Investor shall provide to the Company all information concerning Investor
as may be reasonably requested by the Company in connection with the preparation
of the Proxy Statement and shall otherwise reasonably assist and cooperate, at
the Company’s expense, with the Company in the preparation of the Proxy
Statement and resolution of comments of the SEC or its staff related thereto. 
Investor will cause the information supplied by it expressly for inclusion in
the Proxy Statement, at the time of the mailing of the Proxy Statement or any
amendments or supplements thereto, and at the time of the Special Meeting, not
to contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made by Investor with
respect to any information included or incorporated by reference in the Proxy
Statement, other than the information supplied by Investor expressly for
inclusion or incorporation by reference in the Proxy Statement.

 

10

--------------------------------------------------------------------------------


 

(c)   The Company shall (i) submit to the shareholders of the Company for
approval at the Special Meeting the following: (x) any adjustments to the number
of shares of Common Stock or type or form of securities into which the Warrants
are exercisable pursuant to the Warrant, (y) the issuance from time to time of
additional Warrants pursuant to the Warrant (and the issuance of any shares of
Common Stock purchasable under any additional Warrants) and (z) the issuance
from time to time of Preemptive Rights Securities (including securities issued
or issuable upon exercise, conversion or exchange of Preemptive Rights
Securities that are exercisable, convertible or exchangeable into other
securities by their terms) (collectively, the “Shareholder Proposals”), and
(ii) mail to the holders of Common Stock determined as of the record date
established for the Special Meeting a Proxy Statement (the date the Company
elects to take such action or is required to take such action, the “Proxy
Date”).

 

(d)   The Company shall duly call, convene and hold the Special Meeting as
promptly as reasonably practicable after the Proxy Date (and in any event within
forty (40) days thereof).  Any postponement of the Shareholder Meeting shall
require the prior written consent of Investor (which shall not be unreasonably
withheld).  Notwithstanding anything to the contrary contained in the foregoing,
the Company (i) shall be permitted to postpone or adjourn the Special Meeting,
if such postponement is required to allow reasonable additional time for the
filing and mailing of any supplemental or amended disclosure (x) which the SEC
or its staff (or the NYSE or its staff) has instructed the Company is necessary
under applicable Law or stock exchange rule or (y) as required under applicable
Law or stock exchange rule for any supplemental or amended disclosure to be
disseminated and reviewed by the holders of Common Stock prior to the Special
Meeting or (z) which discloses an Adverse Recommendation Change, and (ii) shall
be permitted to, and shall, if requested by Investor, postpone or adjourn the
Special Meeting if (x) there are insufficient shares of Common Stock represented
at the Special Meeting (either in person or by proxy) to constitute a quorum
necessary to conduct the business proposed thereat or (y) within two
(2) Business Days prior to the date of the Special Meeting, the Company has not
received a sufficient number of proxies voting for the adoption of the
Shareholder Proposals, which have not been withdrawn, to obtain the Shareholder
Approval.

 

(e)   The Company shall not change the record date or establish a different
record date for the Special Meeting without the prior written consent of
Investor, unless required to do so by applicable Law or the governing documents
of the Company.  The Company shall use its reasonable best efforts to solicit
proxies in favor of the adoption of the Shareholder Proposals and shall ensure
that all proxies solicited in connection with the Special Meeting are solicited
in compliance with all applicable Laws and all rules of the NYSE.  The Company
shall submit the Shareholder Proposals to the holders of Common Stock at the
Special Meeting even if the Company Board shall have effected an Adverse
Recommendation Change or proposed or announced any intention to do so.  The
Company shall advise Investor at least once per each of the last seven
(7) Business Days prior to the date of the Special Meeting as to the aggregate
tally of proxies received by the Company with respect to the Shareholder
Approval.  The adoption of the Shareholder Proposals shall be the only matter
(other than procedural matters and possibly a reverse stock split) which the
Company shall propose to be acted on by the holders of Common Stock at the
Special Meeting.

 

(f)    If at any time prior to the date of the Special Meeting, any event or
circumstance relating to the Company, any of its Subsidiaries or any of their
respective officers

 

11

--------------------------------------------------------------------------------


 

or directors should be discovered by the Company which, pursuant to the
Securities Act or Exchange Act, should be set forth in an amendment or a
supplement to the Proxy Statement, the Company shall (i) promptly inform
Investor of such event or circumstance, (ii) provide Investor and its counsel
with a draft of such amendment or supplement and a reasonable opportunity to
review and to propose comments on such document, (iii) incorporate any and all
changes requested by Investor unless unreasonable to do so, and (iv) to the
extent necessary distribute said amendment or supplement to the holders of the
Common Stock (and as required by applicable Law, postpone or adjourn the Special
Meeting).  Each of Investor and the Company agrees to correct any information
provided by it for use in the Proxy Statement which shall have become false or
misleading in any material respect.

 

(g)   Notwithstanding anything to the contrary contained in this Agreement, at
any time prior to obtaining the Shareholder Approval, the Company Board may
withdraw, rescind, modify or qualify, or propose to publicly withdraw, modify or
qualify, in a manner adverse to Investor its recommendation to adopt the
Shareholder Proposals (any of the foregoing, an “Adverse Recommendation Change”)
only if the Company Board concludes in good faith, after consultation with and
upon the advice of its outside legal counsel, based on events or circumstances
that the Company Board did not have knowledge of as of the date of this
Agreement, that the failure to take such action would be inconsistent with its
fiduciary obligations under applicable Law.  Notwithstanding the foregoing, the
Company Board shall not be entitled to make an Adverse Recommendation Change
unless (i) the Company shall have provided prior written notice to Investor, at
least five (5) Business Days in advance, or such shorter period of time if the
Company Board concludes in good faith, after consultation with and upon the
advice of its outside legal counsel, that such shorter period of time is
necessary in connection with the discharge by the Company Board of its fiduciary
obligations under applicable Law, that the Company Board will effect an Adverse
Recommendation Change and specifying with reasonable particularity the reasons
therefor, (ii) during such five (5) Business Day (or shorter) period, if
requested by Investor, the Company shall have engaged in good faith negotiations
with Investor to amend this Agreement or any other Credit Documents in such a
manner that would obviate the need for such Adverse Recommendation Change, and
(iii) the Company Board shall have considered in good faith any adjustments to
this Agreement and/or any other Credit Documents that may be proposed by
Investor no later than 5:00 p.m., New York City time, on the fifth (5th)
Business Day of such five (5) Business Day period (or at the conclusion of such
shorter period) and shall have determined, after consultation with and upon the
advice of its outside legal counsel, that no adjustment has been made that would
obviate the need for such Adverse Recommendation Change.  Except as otherwise
expressly provided herein, the Company’s obligations under the Credit Documents
(including this Section 4.03) shall not be affected by any Adverse
Recommendation Change.

 

Section 4.04           Warrants.  The aggregate number of shares of Common Stock
initially issuable upon exercise of the Warrants to be issued to Investor at the
Closing shall be equal to the product of (x) 0.199, multiplied by (y) the
difference of (i) the aggregate number of shares of Common Stock outstanding as
of immediately prior to the Closing minus (ii) the aggregate number of shares of
Common Stock issued after the date of the announcement by the Company of the
transactions contemplated hereby and prior to the Closing at a price per share
greater than or equal to $2.55.  For purposes of this Section 4.04, equitable
adjustment shall be made to

 

12

--------------------------------------------------------------------------------


 

reflect stock splits, stock combinations, stock dividends, recapitalizations and
similar transactions after the date hereof but prior to the Closing.

 

Section 4.05           Preemptive Rights.

 

(a)   Subject to the limitations set forth in Section 4.08, following the
Closing, and until such time as Investor, together with its Affiliates, first
ceases to beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act) shares of Common Stock purchasable under Warrants, shares of
Common Stock purchased under Warrants, shares of Common Stock previously issued
under this Section 4.05 and shares of Common Stock purchasable or acquirable
under other securities previously issued under this Section 4.05 (collectively
but, without duplication, “Transaction Shares”) equal to at least 50% of the
aggregate Transaction Shares theretofore issued to Investor and its Affiliates
(including any such Transaction Shares transferred to any of them pursuant to
Section 4.05(f)), the Company shall offer each of Investor and each of its
Affiliates that owns beneficially or of record any Transaction Shares (each, an
“Eligible Holder”), on the terms and conditions of this Section 4.05, the right
to purchase or subscribe for up to an aggregate number of New Securities equal
to the product of (i) the total number of New Securities to be issued or sold by
the Company and (ii) a fraction, the numerator of which is the aggregate number
of Transaction Shares beneficially owned by such Eligible Holder, and the
denominator of which is the aggregate number of shares of Common Stock
outstanding plus the aggregate number of all Transaction Shares that all
Eligible Holders may then purchase under Warrants or other exercisable,
convertible or exchangeable securities, in each case, determined as of the date
on which the Preemptive Rights Notice is delivered, or in the case of an
Accelerated Equity Offering, as of immediately prior thereto.  However, the
Company may elect not to extend preemptive rights under this Section 4.05 to
Investor or any of its Affiliates that is not an “accredited investor” within
the meaning of Regulation D under the Securities Act or whose participation in
the offering or sale would, in and of itself, in the reasonable good faith
judgment of the Company, require registration or qualification under any U.S.
federal, state or non-U.S. securities law (assuming any such registration and/or
qualification would not be required but for such Person’s participation) and, if
it does so, the Persons so excluded shall not be entitled to the rights provided
under this Section 4.05; provided, that in such case, Investor and/or any one or
more of the other Eligible Holders who are not so excluded shall be entitled to
exercise the rights of the Persons so excluded in their stead, with such rights
to be reallocated among Investor and/or such other Eligible Holders as
determined by those of them holding a majority of the Common Stock beneficially
owned by all of them.

 

(b)   Subject to the last sentence of Section 4.05(a) and in accordance with the
provisions of this Section 4.05, each Eligible Holder shall be entitled to
purchase all or any portion of such New Securities (as set forth in
Section 4.05(a)) at the most favorable price such New Securities are to be sold
or issued.  Each Eligible Holder participating in such purchase shall be
obligated to execute agreements with respect to such purchase, in each case no
more restrictive and providing for no fewer rights, remedies or privileges to
such Eligible Holder than such agreements to be executed by any other proposed
purchaser of such New Securities.  Except as provided in Section 4.05(f), the
sale of the New Securities to each Eligible Holder shall be no later than
concurrent with the sale of such New Securities to the other proposed
purchaser(s) of such New Securities, and the purchase price therefor shall be
payable by such Eligible Holder at

 

13

--------------------------------------------------------------------------------


 

the same time and in the same manner as payable by the other proposed
purchaser(s) of such New Securities; provided that, if the Company accepts
payment for any such New Securities in any form other than cash (U.S. dollars),
each Eligible Holder shall have the option to make such payment in cash (U.S.
dollars) by wire transfer of immediately available funds to an account
designated by the Company or in the form of such other consideration paid by the
other purchaser(s); provided, further, that the sale of New Securities to any
Eligible Holder may be delayed as reasonable necessary to obtain any required
clearance, consent or approval of any Governmental Authority, including the
passage or termination of any waiting period under the HSR Act or any comparable
applicable non-U.S. competition or antitrust Law, it being understood that, with
respect to any such required clearance, consent or approval, the Company shall
cooperate with the Eligible Holder in accordance with Section 4.01.  The
exercise by any Eligible Holder of its purchase rights under this
Section 4.05(b) shall be subject to receipt of the Shareholder Approval, to the
extent required therefor, including pursuant to the NYSE Listed Company Manual.

 

(c)   In order to exercise its purchase rights under this Section 4.05, each
Eligible Holder must deliver a written notice (an “Election Notice”) to the
Company describing its election hereunder.  Such Election Notice must be
delivered to the Company no later than ten (10) Business Days (the “Offering
Period”) following such Eligible Holder’s receipt of written notice from the
Company (a “Preemptive Rights Notice”) describing in reasonable detail the type,
class and number of New Securities being offered, the purchase price thereof,
the other material terms and conditions associated therewith, and such Eligible
Holder’s percentage allotment.  Each Eligible Holder who fails for any reason to
deliver an Election Notice to the Company within the Offering Period shall be
deemed to have irrevocably waived any and all of his, her or its rights under
this Section 4.05 in respect of the issuance of New Securities described in the
applicable Preemptive Rights Notice.

 

(d)   Upon the expiration of the Offering Period and during the 150-day period
immediately thereafter, the Company shall be entitled to sell any New Securities
which any Eligible Holder has not elected to purchase, on terms and conditions
no more favorable to the purchasers thereof than those offered to the Eligible
Holders pursuant to Section 4.05(c).  Any New Securities offered or sold by the
Company after such 150-day period must be reoffered to each Eligible Holder
pursuant to the terms of this Section 4.05.

 

(e)   For purposes hereof, “New Securities” means any (x) shares of capital
stock or other equity interests in the Company or any successor thereto
(“Capital Stock”), (y) any warrants, options, or other rights to subscribe for
or to acquire, directly or indirectly, Capital Stock, whether or not then
exercisable or convertible, and (z) any interests, notes, or other securities
which are convertible into or exchangeable for, directly or indirectly, Capital
Stock, whether or not then convertible or exchangeable; provided that, New
Securities shall not include any such securities or other interests issued
(i) as consideration in a bona fide business combination or acquisition (whether
structured as a merger, consolidation or otherwise) (including in connection
with acquisitions of vessels or other assets) by the Company or its Subsidiaries
(and not to any Affiliates of the Company or any of its Subsidiaries or any
members of the “immediate family” (as such term is defined in
Rule 16a-1(e) under the Exchange Act)  thereof or to any Affiliates of any of
the foregoing), (ii) as “kickers” to lenders pursuant to bona fide third-party
debt financings (and not to any Affiliates of the Company or any of its

 

 

14

--------------------------------------------------------------------------------


 

Subsidiaries or any members of the “immediate family” (as such term is defined
in Rule 16a-1(e) under the Exchange Act) thereof or to any Affiliates of any of
the foregoing), (iii) to any director, officer, employee or consultant of the
Company or any of its Subsidiaries or joint ventures pursuant to the General
Maritime Corporation 2001 Stock Incentive Plan as in effect on March 25, 2011,
or any other compensatory plan or arrangement of the Company or any of its
Subsidiaries approved by the Company Board or the Compensation Committee,
(iv) pursuant to any stock splits, stock combinations, stock dividends,
dividends of purchase rights or other securities and similar transactions,
(v) upon conversion, exchange or exercise of any securities previously issued in
compliance with this Section 4.05, (vi) upon conversion, exchange or exercise of
any securities previously issued and in respect of which the Eligible Holders
were not entitled to participate under this Section 4.05 because such securities
were excluded from the definition of “New Securities” by any of clauses (i),
(ii), (iii) or (iv) of this paragraph, (vii) upon conversion, exchange or
exercise of any securities outstanding on the date of this Agreement or on the
Closing Date, or (viii) to the extent such securities or other interests
constitute Public Offering Securities (it being understood that, with respect to
any Public Offering Securities, the provisions of Section 4.05(g) shall govern).

 

(f)    Notwithstanding any provision in this Agreement to the contrary, if the
Company Board determines in good faith that it is in the best interests of the
Company that an issuance of New Securities otherwise subject to this
Section 4.05 be conducted on an accelerated basis due to cash or liquidity
requirements (including a prospective breach of a liquidity covenant) (an
“Accelerated Equity Offering”), then such issuance may be completed otherwise
than in compliance with the procedures set out in this Section 4.05; provided,
that the Company and the subscriber(s) of the New Securities offered pursuant to
the Accelerated Equity Offering shall, as a condition to the consummation of the
Accelerated Equity Offering, be required to agree in writing, for the benefit of
the Eligible Holders, that promptly, and in any event no later than ten
(10) days after such issuance, such subscriber(s) shall, and the Company shall
cause such subscriber(s) to, offer to sell to each Eligible Holder such portion
of the issuance of New Securities as each such Eligible Holder would have been
entitled to subscribe for had such issuance been effected through an offering
subject to the rights set out in clauses (a) through (e) above of this
Section 4.05, at the price and on the terms thereof.  Notwithstanding anything
herein to the contrary, during any period of time between the consummation of an
Accelerated Equity Offering and the final determination, in accordance with this
Section 4.05, of the number of New Securities, if any, that the Eligible Holders
purchase with respect to such offering, the New Securities issued in such
Accelerated Equity Offering shall not be deemed to be outstanding for purposes
of determining any rights of Investor or any of its Affiliates that are based
upon the share ownership of any of them.

 

(g)   For so long as the Company remains subject to the obligation to offer
Eligible Holders the right to purchase or subscribe for New Securities pursuant
to Section 4.05(a):

 

(i)            No fewer than five (5) Business days prior to the commencement by
the Company of any offering, or proposed offering, of securities or other
interests to the public under or covered by a registration statement filed with
the SEC pursuant to the Securities Act (a “Public Offering”), the Company shall
provide written notice to Investor of its intention to do so.

 

15

--------------------------------------------------------------------------------


 

(ii)           Following the consummation of any Public Offering, the Company
shall promptly (and in any event within five (5) Business Days) offer each
Eligible Holder the right to purchase or subscribe for, at the same price at
which the securities or other interests issued in such Public Offering (any such
securities or other interests, collectively, “Public Offering Securities”) were
sold, up to an aggregate number of securities or other interests of the same
class and type as the Public Offering Securities issued in such Public Offering
which each such Eligible Holder otherwise would have been entitled to purchase
or subscribe for had such Eligible Holder been entitled to exercise its
preemptive rights hereunder in connection with such Public Offering.  The other
terms and conditions of this Section 4.05 shall apply in respect of such
issuances and sales contemplated by this Section 4.05(g)(ii), mutatis mutandis.

 

Section 4.06           Further Assurances.  From and after the Closing, in the
event any further action is reasonably necessary to carry out the purposes of
this Agreement or to obtain the Shareholder Approval, the Company shall take all
such necessary action as may be reasonably requested by Investor to achieve such
intent; provided, that this Section 4.06 shall not abrogate or limit any of the
terms of Section 4.03(g).

 

Section 4.07           Transfer Restrictions.

 

(a)   From the date of the Closing until the second (2nd) anniversary thereof,
except in a Permitted Transfer, Investor shall not, directly or indirectly,
sell, assign, transfer, pledge, exchange, hypothecate or otherwise dispose of
(“Transfer”) any of the Warrants or shares of Common Stock issued to Investor
upon the exercise thereof (“Warrant Exercise Shares”) or any securities issued
in connection with any adjustment under the Warrants (the “Additional
Securities”).  For purposes hereof, “Permitted Transfer” means a Transfer
(i) with the prior written consent of the Company or directly in connection with
a transaction approved or recommended by the Company Board or any committee
thereof having the authority to so approve or recommend such Transfer (an
“Approved Transfer”) or (ii) to an Affiliate of Investor who no later than
concurrently with such Transfer agrees in writing to be bound by (and who shall
thereupon have the rights under) the provisions of this Section 4.07 and
Sections 4.08, 5.02, 5.05, 5.06, 5.07, 5.09, 5.10, 5.11, 5.12, and 5.13.

 

(b)   Except in an Approved Transfer, Investor and its Affiliates shall not
Transfer any of the Warrants, Warrant Exercise Shares and/or Additional
Securities to:

 

(i)            any Person engaged primarily or with an Affiliate engaged
primarily in the ownership, leasing or operation of crude oil tankers or product
tankers; provided, that the foregoing will not apply to a private equity or
investment fund with an investment in a Person so engaged so long as the private
equity or investment fund agrees in writing to hold such investment separate
from its interest in the Company and not to seek to combine the business, assets
or management of such Person with the business, assets or management of the
Company; or

 

(ii)           any Person or “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) if as a result of such Transfer, such
Person or “group” would, directly or indirectly, (x) “beneficially own” (as such
term is used in Section 13(d) of the Exchange Act) or own of record thirty
percent (30%) or more of the Common Stock or other voting or economic

 

16

--------------------------------------------------------------------------------


 

equity interests of the Company (or any successor thereto by asset sale) or
(y) beneficially own greater than fifty percent (50%) of the Common Stock or
other voting or economic equity interests of the Company (or any successor
thereto by asset sale); provided that, for purposes of clause (y) foregoing,
such Person or “group” shall be deemed to beneficially own all shares of Common
Stock that such Person or “group” has the right to acquire (ownership of
securities prohibited by clauses (x)-(y) foregoing, “Prohibited Ownership
Levels”).

 

(c)   From the Closing Date until the first (1st) anniversary thereof, except
with the prior written consent of the Company, Investor shall not, directly or
indirectly, enter into any hedging agreement, hedging arrangement or other
hedging transaction with respect to the Common Stock and/or Additional
Securities (including the Warrant Exercise Shares) or other arrangement that
Transfers, in whole or in part, any of the economic consequences of ownership of
the Warrants and/or Common Stock (including the Warrant Exercise Shares and/or
Additional Securities), whether any such aforementioned transaction is to be
settled by delivery of shares of Common Stock or other securities, in cash or
otherwise.

 

Section 4.08           Standstill.

 

(a)   Without the prior written consent of the Company, during the Standstill
Period, Investor agrees that neither Investor nor any of its Affiliates (or any
of their respective Representatives acting on behalf of or in concert with
Investor or any of its Representatives) will, directly or indirectly:

 

(i)            acquire or propose to acquire, or otherwise enter into any
agreement to acquire, beneficial ownership of any capital stock of the Company
other than (x) the acquisition of the Warrants pursuant to this Agreement or
(y) pursuant to (i) the exercise of the Warrants, (ii) the issuance from time to
time of additional warrants pursuant to the Warrants or (iii) Section 4.05; or

 

(ii)           make any proposal or announcement (except any proposal or
announcement made privately to the Company Board or any member thereof, which
would not require public disclosure thereof by the Company, Investor or any of
their respective Affiliates) with respect to, or engage in, any (x) merger,
consolidation, business combination or similar transaction with or involving the
Company or (y) acquisition of all or a substantial portion of the assets of the
Company.

 

(b)   Notwithstanding the rights granted to Investor and its Affiliates under
the Warrants and Section 4.05 to acquire additional securities of the Company
after the Closing, Investor, together with its Affiliates or as part of any
“group,” shall not acquire the Prohibited Ownership Levels, and Investor agrees
that the Company shall not issue any additional Warrants, Warrant Exercise
Shares, Additional Securities, Preemptive Rights Securities or New Securities to
Investor or any Affiliate thereof if such issuance would cause Investor,
together with its Affiliates, to beneficially own or own of record securities at
or above the Prohibited Ownership Levels.

 

Section 4.09           Rights as Creditor.  Notwithstanding anything herein to
the contrary, nothing in Section 4.07 and Section 4.08, shall in any manner
limit or otherwise restrict Investor

 

17

--------------------------------------------------------------------------------


 

or any of its Affiliates or any “group” in which any of them is a member from
exercising any and all rights and remedies available to any of them as a
creditor of the Company or any of its Subsidiaries, including remedies under the
Credit Agreement.  For the avoidance of doubt, from and after any acquisition of
interests by any such Person in excess of the Prohibited Ownership Levels
pursuant to an exercise of rights or remedies as contemplated by this Section
4.09, the restrictions set forth in Section 4.07 and Section 4.08 shall
thereafter cease to apply and shall be of no further force or effect.

 

Section 4.10           Notification of Certain Matters.  The Company shall give
prompt notice to Investor of the occurrence or non-occurrence of any event which
is likely to result in any material failure by the Company to comply with or
satisfy any covenant or agreement to be complied with or satisfied hereunder;
provided that, the delivery of any notice pursuant to this Section 4.10 shall
not limit or otherwise affect any remedies available to Investor in respect
thereof.

 

Section 4.11           Board Observer Rights.

 

(a)   After the Closing, for so long as Investor, together with its Affiliates,
continues to beneficially own (i) Common Stock (assuming full exercise of all of
the Warrants) representing at least twenty-five percent (25%) of the Common
Stock issued to Investor at the Closing (assuming full exercise of all of the
Warrants and subject to equitable adjustment to reflect stock splits, stock
combinations, stock dividends, recapitalizations and similar transactions) or
(ii) at least $50,000,000 in principal amount of Loans, the Company shall permit
Investor to designate one (1) representative as determined by Investor in its
sole discretion, who has executed and delivered to the Company a confidentiality
agreement in form and substance reasonably satisfactory to the Company (the
“Confidentiality Agreement”), to attend as a non-voting observer all meetings of
the Company Board and all committees thereof (the “Board Observer”).

 

(b)   Subject to the Board Observer executing and delivering to the Company the
Confidentiality Agreement (and subject to the last sentence of this Section
4.11(b)), after the Closing, the Company agrees that the Board Observer shall be
entitled to receive all notices, documents, materials and other information
given to members of the Company Board or any committee thereof, as and when
given to any such members, and shall be reimbursed by the Company for all of his
or her reasonable costs and expenses (including reasonable travel expenses)
incurred in connection with attending meetings of the Company Board and any
committee thereof, in each case to the same extent and in the same time and
manner and subject to policies no more restrictive than those applicable to, any
such members.  Notwithstanding the foregoing or anything contained herein to the
contrary, the Company shall not be required to provide or otherwise disclose any
notices, documents, materials or other information to the Board Observer, or
permit the Board Observer to attend any meetings of the Company Board and/or any
committees thereof, where the Company reasonably determines that such disclosure
or attendance would jeopardize the attorney-client privilege of the Company or
any of its Subsidiaries or conflict with or violate any Law or order.

 

(c)   Investor may, by written notice to the Company from time to time, suspend
and un-suspend the right of the Board Observer to attend any or all meetings of
the Company Board and/or any committees thereof and to receive any such notices,
documents, materials or

 

18

--------------------------------------------------------------------------------


 

other information as provided herein, and during the pendency of any such
suspensions, the Company shall not permit the attendance by the Board Observer
at any such meetings nor make available to the Board Observer any such notices,
documents, materials or other information nor otherwise provide Investor or its
Affiliates with any material nonpublic information regarding the Company or its
Subsidiaries.

 

Section 4.12           No Frustration.  The Company shall not take any action
which would materially conflict with or frustrate the purpose of the Warrants or
any adjustment or exercise thereof or any purchase of New Securities pursuant to
Section 4.05, including that the Company shall (i) at all time keep reserved for
issuance a sufficient number of shares of Common Stock as may be required to be
issued from time to time under the Warrants, and (ii) not adopt any rights plan
or similar agreement unless the potential adverse effects of any such plan or
agreement expressly exclude any such Person and his, her or its Affiliates and
their respective ownership (beneficial or of record) of any securities
acquirable by such Persons pursuant to the Warrants and Section 4.05 hereof;
provided, that this Section 4.12 shall not abrogate or limit any of the terms of
Section 4.03(g).

 

MISCELLANEOUS

 

Section 5.01           Third-Party Beneficiaries.  This Agreement is not
intended to, and shall not, confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns and, as
applicable, Investor’s Affiliates. Remedies.  Each Party agrees that money
damages would not be a sufficient remedy for a breach or a threatened breach of
this Agreement and that each Party shall be entitled to specific performance and
injunctive or other equitable relief without the posting of a bond or other
security as a remedy for any such breach or threatened breach, in addition to
all other remedies available at law or in equity.  No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or future exercise thereof or the exercise of any right, power or
privilege hereunder.  In the event of any legal proceedings for the enforcement
of this Agreement, the reasonable costs and expenses incurred by the prevailing
party and its Representatives in connection with such proceedings, including
reasonable attorney fees and disbursements, shall be reimbursed by the
non-prevailing party. Entire Agreement.  This Agreement, together with the other
Credit Documents, the Guaranty and the Existing Confidentiality Agreement,
constitutes the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, that may have related in any way to the subject matter hereof (except
for the Existing Confidentiality Agreement, which shall remain in full force and
effect notwithstanding the Closing or earlier termination of this Agreement in
accordance with Section 5.15). Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and their
respective successors and permitted assigns.  No Party may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written consent of the other Parties; provided, that Investor may, subject
to the terms and conditions of this Agreement, (i) assign any or all of its
rights and interests hereunder to one or more of its Affiliates or (ii)
designate one or more of its Affiliates to perform its obligations hereunder;
provided, further, that in the case of the foregoing clauses (i) and (ii),
Investor shall remain responsible for the performance of all of its obligations
hereunder. Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in

 

19

--------------------------------------------------------------------------------


 

any way the meaning or interpretation of this Agreement. Notices.  All notices,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if delivered personally against written
receipt or by facsimile transmission against facsimile confirmation or mailed by
prepaid first class certified mail, return receipt requested, or mailed by
overnight courier prepaid, to the Parties at the following addresses and
facsimile numbers:If to Investor:

 

OCM Marine Investments CTB, Ltd.

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Facsimile:

(213) 830-6300

Attention:

B. James Ford

 

Adam Pierce

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

333 South Hope Street

Los Angeles, California 90071

Facsimile:

(213) 680-8500

Attention:

Damon R. Fisher

 

Samantha Good

 

Hamed Meshki

 

If to the Company:

 

General Maritime Corporation

299 Park Avenue

New York, New York 10171

Facsimile:

(212) 763-5607

Attention:

Chief Financial Officer

 

with copies (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Facsimile:

(212) 715-8000

Attention:

Thomas E. Molner

 

Terrence L. Shen

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Facsimile:

(212) 836-8689

 

20

--------------------------------------------------------------------------------


 

Attention:

Emanuel S. Cherney

 

Steven G. Canner

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 5.06 or by facsimile
transmission to the facsimile number as provided in this Section 5.06, be deemed
given on the day so delivered, or, if delivered after 5:00 p.m. local time of
the recipient or on a day other than a Business Day, then on the next proceeding
Business Day, (ii) if delivered by mail in the manner described above to the
address as provided in this Section 5.06, be deemed given on the earlier of the
third (3rd) Business Day following mailing or upon receipt and (iii) if
delivered by overnight courier to the address as provided for in this Section
5.06, be deemed given on the earlier of the first (1st) Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
5.06.  Either Party from time to time may change its address, facsimile number
or other information for the purpose of notices to that Party by giving notice
specifying such change to the other Party.

 

Section 5.07           Amendments and Waivers.  No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
the Company and Investor.  No waiver by either Party of any default,
misrepresentation, or breach of covenant hereunder, whether intentional or not,
shall be deemed to extend to any prior or subsequent default, misrepresentation,
or breach of covenant or agreement hereunder or affect in any way any rights
arising by virtue of any such prior or subsequent occurrence.  No such waiver,
nor any waiver of any condition to a Party’s obligations hereunder shall be
effective unless the same shall be in writing and signed by the Party providing
such waiver. Incorporation of Exhibits.  Each of the exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.
Construction.  Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against either Party.  If
either Party has breached any covenant or agreement contained in this Agreement
in any respect, the fact that there exists another covenant or agreement
relating to the same subject matter (regardless of the relative levels of
specificity) which such Party has not breached shall not detract from or
mitigate the fact that such Party is in breach of the first covenant or
agreement. Interpretation.  Unless the context of this Agreement otherwise
requires, (i) words of any gender include each other gender, (ii) words using
the singular or plural number also include the plural or singular number,
respectively, (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement and (v)
the word “including” means “including without limitation. Governing Law.  This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within such state, including Section 5-1401 of the New York
General Obligations Law. WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING,

 

21

--------------------------------------------------------------------------------


 

AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT
EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT BETWEEN THE
PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY. Jurisdiction and Venue.  Each Party consents
to the jurisdiction and venue of the United States federal and state courts in
the Borough of Manhattan, City of New York, for any action, suit or proceeding
arising from or in connection with the interpretation or enforcement of this
Agreement. Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.  This Agreement and any amendments hereto, to the extent
signed and delivered by means of digital imaging and electronic mail or a
facsimile machine, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. Termination.  This
Agreement shall automatically terminate, without any action being required by
either of the Parties or any other Person, if, at any time prior to the Closing,
the Credit Agreement is terminated. Procedure and Effect of Termination.  In the
event of the termination of this Agreement pursuant to Section 5.15, this
Agreement shall become void and there shall be no liability on the part of
either Party except (a) this Section 5.16 shall survive any such termination of
this Agreement, and (b) in the case of a knowing and intentional breach by
either Party of any of their respective representations and warranties,
covenants or agreements made in this Agreement; provided, that the foregoing
shall not limit any rights or remedies of any party arising under any other
Credit Document.  In addition, the Parties agree that the letter agreement,
dated as of January 10, 2011, among the Company, Oaktree Principal Fund V, L.P.
and Oaktree FF Investment Fund, L.P. remains in full force and effect as of the
date hereof and shall survive any termination of this Agreement and/or the
Closing (the “Existing Confidentiality Agreement”).

 

Section 5.17           Investor Representations.  Investor hereby represents and
warrants to, and agrees with, the Company, as of the date hereof and as of the
Closing Date, as set forth below in this Section 5.17.

 

(a)   Neither Investor nor any of its Affiliates or Associates (as such terms
are defined in the Amended and Restated Articles of Incorporation of the
Company): (i) is as of the date hereof, has been during the three-year period
ending on the date hereof, or will be immediately before the Closing, an
Interested Stockholder (as such term is defined in the Amended and Restated
Articles of Incorporation of the Company) (assuming the Company Board has
approved the transactions contemplated by this Agreement and the other Credit
Documents prior to the signing hereof and thereof).

 

(b)   Investor is not (i) a “Related Party” of the Company or (ii) a subsidiary
or affiliate of a Related Party of the Company (in each case as such terms used
in Rule 312.03 of the NYSE Listed Company Manual).

 

22

--------------------------------------------------------------------------------


 

(c)   Investor is an “accredited investor” as such term is used in Regulation D
under the Securities Act, and has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company and it is able financially to
bear the risks thereof.

 

(d)   Investor is acquiring the Warrants at the Closing (and any shares of
Common Stock issued or issuable pursuant to the exercise thereof) for investment
for its own account and not with a view to, or for resale in connection with,
any distribution thereof.

 

(e)   Except as provided in the Registration Rights Agreement, Investor
acknowledges and agrees that the Warrants to be acquired by it hereunder (and
any shares of Common Stock issued or issuable pursuant to the exercise thereof)
have not been registered under the Securities Act, and must be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration.

 

[Remainder of Page Intentionally Left Blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President &

 

 

 

Chief Financial Officer

 

 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ B. James Ford

 

 

Name:

B. James Ford

 

 

Title:

Managing Director

 

 

By:

/s/ Adam S. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Managing Director

 

[Signature Page – GMR Investment Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Guaranty

 

--------------------------------------------------------------------------------


 

Form of Guaranty

 

Guaranty, dated as of March 29, 2011 (this “Guaranty”),
by                                (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of General Maritime Subsidiary Corporation and General
Maritime Subsidiary II Corporation, each, a Marshall Islands corporation
(collectively, the “Borrowers”), and General Maritime Corporation a Marshall
Islands corporation (the “Company”).  Reference is hereby made to the Credit
Agreement (the “Credit Agreement”), dated as of the date hereof, by and among
the Company, the Borrowers, OCM Administrative Agent, LLC, a Delaware limited
liability company, and OCM Marine Investments CTB, Ltd., a Cayman Islands
exempted company (“Investor”).  Unless the context requires otherwise or as
otherwise set forth herein, capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Credit Agreement.  Each Guarantor
acknowledges and agrees that (i) it will receive substantial benefits from the
consummation of the transactions contemplated by the Credit Agreement and the
other Credit Documents, (ii) for other good and valuable consideration, the
sufficiency of which is clearly acknowledged, it is entering into and providing
this Guaranty, (iii) this Guaranty is a material inducement for the Company, the
Borrowers and their Affiliates to enter into the Credit Agreement and the Credit
Documents and an integral part of the transactions contemplated by the Credit
Agreement and the other Credit Documents and (iv) without this Guaranty, the
Company, the Borrowers and their Affiliates would not have entered into the
Credit Agreement and the other Credit Documents or continued to pursue the
transactions contemplated by the Credit Agreement and the other Credit
Documents.

 

1.             Guaranty.  To the extent that Investor breaches its obligation to
make the Loans under the Credit Agreement upon the satisfaction or waiver (in
writing) of all conditions precedent set forth in Section 5 thereof at any time
that such Credit Agreement has not been terminated in accordance therewith, the
Guarantors hereby irrevocably and unconditionally guaranty to the Company and
the Borrowers, severally in accordance with the Guarantors’ Guaranty Percentages
(the “Guaranty Percentages”) set forth on the schedule provided to the Company
and the Borrowers concurrently herewith, but only up to the Maximum Amount (as
defined below), (i) the payment of Investor’s obligations to extend (or cause to
be extended) to the Borrowers the Loans under the Credit Agreement at the
Closing (the “Guaranteed Obligations”), and (ii) the prompt, full and complete
performance, payment and discharge of each and every obligation of Investor (and
each and every successor or assignee thereof) under the Credit Agreement and the
other Credit Documents through and including the Closing.  The maximum aggregate
liability of the Guarantors hereunder shall not exceed $200 million, plus any
reasonable costs of enforcement and collection of this Guaranty against the
Guarantors (the “Maximum Amount”), and the Company and the Borrowers hereby
agree that the Guarantors shall in no event be required to pay more than the
Maximum Amount under or in respect of this Guaranty, nor shall any Guarantor in
any event be required to pay more than its Guaranty Percentage of the Maximum
Amount under or in respect of this Guaranty, and no Guarantor shall have any
obligation or liability to any Person relating to, arising out of or in
connection with this Guaranty other than as expressly set forth herein.  If the
Guaranteed Obligations are due, Guarantors shall pay the Guaranteed Obligations,
and thereupon, Guarantors shall immediately succeed to all rights and
obligations of Lender under the Credit Agreement and Investor under the
Investment Agreement, and the Closing shall be deemed to have occurred with the
Guarantors having the identity of the Lender and Investor, as the case may be,
thereunder.

 

--------------------------------------------------------------------------------


 

2.             Sole Remedy.  The Company and the Borrowers acknowledge and agree
that the sole asset of Investor is cash in a de minimis amount and that no
additional funds are expected to be contributed to Investor unless the Closing
occurs.  The Borrowers further agree that neither of them has any right of
recovery against, and no personal liability shall attach to, any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder, affiliate or assignee of any Guarantor (other than
a party to the Credit Agreement or another Credit Document or another Guarantor)
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder, affiliate or assignee of any of
the foregoing (each of the foregoing a “Guarantor Affiliate”), through Investor
or otherwise, whether by or through attempted piercing of the corporate (or
limited liability company or partnership) veil, by or through a claim by or on
behalf of Investor against any other Guarantor Affiliate (other than a party to
the Credit Agreement or another Credit Document or another Guarantor), by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable Law, or otherwise.  Recourse against
the Guarantors under this Guaranty shall be the sole and exclusive remedy of the
Company, the Borrowers and all of their Affiliates against any Guarantor or any
Guarantor Affiliate in respect of any liabilities or obligations arising under,
or in connection with, the Credit Agreement and the other Credit Documents or
the transactions contemplated thereby.  Nothing set forth in this Guaranty shall
confer or give or shall be construed to confer or give to any Person any rights
or remedies against any Person other than the Guarantors as expressly set forth
herein.

 

3.             Termination.  This Guaranty shall terminate (and the Guarantors
shall have no further obligation hereunder) as of the earliest of (i) such time
as mutually agreed by the Guarantors, the Company and the Borrowers, (ii) the
Closing under the Credit Agreement or (iii) upon any termination of the Credit
Agreement pursuant to Section 13 thereof (other than pursuant to clause (b) of
Section 13.23 thereof due to a material breach thereof or of the Investment
Agreement by Investor).  In the event that the Company, the Borrowers or any of
their Subsidiaries or Affiliates asserts in any litigation or other proceeding
relating to the Credit Documents or this Guaranty that the provisions hereof
(including Section 1 limiting the Guarantors’ aggregate liability to the Maximum
Amount or each Guarantor’s aggregate liability to its Guaranty Percentage
thereof, or Section 2 relating to this Guaranty being the sole and exclusive
remedy of the Company, the Borrowers and their Affiliates against any Guarantor
or any Guarantor Affiliate (other than a party to the Credit Agreement or
another Credit Document or another Guarantor)) are illegal, invalid or
unenforceable in whole or in part, or asserting any theory of liability against
any Guarantor or any Guarantor Affiliate (other than a party to the Credit
Agreement or another Credit Document or another Guarantor) with respect to the
transactions contemplated by the Credit Agreement or another Credit Document or
this Guaranty other than liability of the Guarantors under this Guaranty (and,
without duplication, the liability of the Guarantor Affiliates that are parties
to the Credit Agreement and/or the other Credit Documents), then (x) the
obligations of the Guarantors under this Guaranty shall terminate ab initio and
be null and void, (y) if any Guarantor has previously made any payments under
this Guaranty, it shall be entitled to recover such payments from the Company
and/or the Borrowers, and (z) neither any Guarantor nor any Guarantor Affiliate
shall have any liability to the Company and/or either Borrower or any of their
respective Affiliates with respect to the transactions contemplated by the
Credit Documents or under this Guaranty (other than Investor under the Credit
Agreement and/or the other Credit Documents).

 

--------------------------------------------------------------------------------


 

4.             Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Company and the Borrowers that (a) this Guaranty constitutes
the legal, valid and binding obligation of such Guarantor, enforceable against
its terms (subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law)), (b) such Guarantor has the
right, power and authority to execute and deliver this Guaranty and to perform
its obligations hereunder, and the execution, delivery and performance of this
Guaranty by such Guarantor have been duly authorized by all necessary action on
behalf of such Guarantor, and (c) this Agreement has been duly executed and
delivered by such Guarantor.

 

5.             Confidentiality.  The identity of the actual parties providing
this Guaranty (and the schedule to be delivered concurrently herewith) shall be
treated as confidential and may not be disclosed, except with the express prior
written consent of the Guarantors; provided, however, that the Company may
disclose the same to the extent required by Law or New York Stock Exchange rule.

 

6.             Severability.  Any term or provision of this Guaranty that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction; provided, however, that this Guaranty
may not be enforced without giving effect to the limitation of the amount
payable hereunder to the Maximum Amount (and, in the case of any Guarantor, to
its Guaranty Percentage thereof) provided in Section 1 and to the provisions of
Sections 2 and 3 and to this Section 6.

 

7.             Miscellaneous.  Each of Sections 5.01 through 5.14 of the
Investment Agreement (excluding Section 5.08) is hereby incorporated herein by
reference, mutatis mutandis.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Warrant

 

--------------------------------------------------------------------------------


 

Execution Copy

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE WAS ORIGINALLY ISSUED ON
[                ], 2011, HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE
ACTS”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR STATE ACTS OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE TRANSFER OF THE
SECURITY REPRESENTED BY THIS CERTIFICATE MAY ALSO BE SUBJECT TO THE RESTRICTIONS
DESCRIBED IN SECTION 8 HEREOF, AND NO TRANSFER OF THE SECURITY REPRESENTED BY
THIS CERTIFICATE SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL THE TERMS AND
CONDITIONS RELATING TO SUCH RESTRICTIONS HAVE BEEN COMPLIED WITH.

 

General Maritime Corporation

 

STOCK PURCHASE WARRANT

 

Date of Issuance: [    ], 2011 (the “Date of Issuance”)

 

Certificate No. W-[1]

 

FOR VALUE RECEIVED, General Maritime Corporation, a Marshall Islands corporation
(the “Company”), hereby grants to OCM Marine Investments CTB, Ltd., a Cayman
Islands exempt company, and/or its registered assigns (the “Registered Holder”)
the right (this “Warrant”) to purchase from the Company [            ] shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”), at a
price per share equal to $0.01 (the “Exercise Price”).  This Warrant, and any
additional warrants issued from time to time pursuant to the terms hereof, are
collectively referred to herein as the “Warrants.”  The Warrants issued or
issuable pursuant to the terms hereof are part of a single series issued or
issuable pursuant to the provisions of that certain Investment Agreement, dated
as of March 29, 2011, by and between the Company and Investor (as amended,
restated, supplemented or otherwise modified from time to time, the “Investment
Agreement”).  Certain capitalized terms used herein are defined in Section 6,
unless the context otherwise requires.  The amount and kind of securities
obtainable pursuant to the rights granted hereunder are subject to adjustment
pursuant to the provisions contained in this Warrant.

 

For income tax purposes, the value of this Warrant on the date hereof is
$[                      ].(1)

 

This Warrant is subject to the following provisions:

 

Section 1.               Exercise of Warrant.

 

--------------------------------------------------------------------------------

(1)  To be agreed to by the Company and Investor acting reasonably.

 

--------------------------------------------------------------------------------


 

1A.          Exercise Period.  The holder of this Warrant may exercise, in whole
or in part (but not as to a fractional share of Common Stock), the purchase
rights represented by this Warrant at any time and from time to time after the
Date of Issuance to and including the seventh (7th) anniversary hereof (the
“Exercise Period”).

 

1B.          Exercise Procedures.

 

(i)            This Warrant shall be deemed to have been exercised (in whole or
in part) when the Company has received all of the following items (as the case
may be from time to time, the “Exercise Time”):

 

(a)           a completed Exercise Agreement, executed by the Person exercising
all or part of the purchase rights represented by this Warrant (the
“Purchaser”);

 

(b)           this Warrant;

 

(c)           if this Warrant is not registered in the name of the Purchaser, an
assignment or assignments in the form of Exhibit A attached hereto (each, an
“Assignment”) evidencing the assignment of this Warrant to such Purchaser, in
which case the Registered Holder shall have complied with the provisions set
forth in Section 8; and

 

(d)           either (x) wire transfer of immediately available funds or a check
payable to the Company in an amount equal to the product of the Exercise Price
and the number of shares of Common Stock being purchased upon such exercise (the
“Aggregate Exercise Price”) or (y) the surrender to the Company of debt or
equity securities of the Company having a Market Price equal to the Aggregate
Exercise Price (provided that, for purposes of this Section 1B(i)(d), the Market
Price of any note or other debt security or any preferred stock shall be deemed
to be equal to the aggregate outstanding principal amount or liquidation value
thereof plus all accrued and unpaid interest thereon or accrued or declared and
unpaid dividends thereon).

 

(ii)           As an alternative to the exercise of this Warrant as provided in
Section 1B(i), the holder of this Warrant may exchange all or part of the
purchase rights represented by this Warrant by surrendering this Warrant to the
Company, together with a written notice to the Company that such holder is
exchanging this Warrant (or a portion thereof) for an aggregate number of shares
of Common Stock specified in the notice, from which the Company shall withhold
and not issue to such holder a number of shares of Common Stock with an
aggregate Market Price equal to the Aggregate Exercise Price of the shares of
Common Stock specified in such notice (and such withheld shares shall no longer
be issuable under this Warrant).

 

(iii)          The Company shall deliver to the Purchaser, no later than five
(5) Business Days after any Exercise Time, shares of Common Stock issued upon
the applicable exercise of this Warrant (“Warrant Exercise Shares”).  Unless the
Exercise Period has expired or all of the purchase rights represented hereby
have been exercised, the Company shall, in the case of each Exercise Time,
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall,

 

2

--------------------------------------------------------------------------------


 

within such five (5) Business Day period, deliver such new Warrant to the Person
designated for such delivery in the Exercise Agreement.

 

(iv)          Notwithstanding the five (5) Business Day period described in
Section 1B(iii), the Warrant Exercise Shares shall be deemed to have been issued
to the Purchaser at the Exercise Time, and the Purchaser shall be deemed for all
purposes to have become the record holder of such Warrant Exercise Shares at the
Exercise Time.

 

(v)           The issuance from time to time of Warrant Exercise Shares or any
new Warrant shall be made without charge to the Registered Holder or the
Purchaser for any issuance tax in respect thereof or other cost incurred by the
Company in connection therewith.  Each Warrant Exercise Share shall upon payment
of the Exercise Price therefor, be fully paid and nonassessable and free and
clear of all liens.

 

(vi)          The Company shall not close its books against the transfer of this
Warrant or any Warrant Exercise Shares in any manner which interferes with the
timely exercise of this Warrant.  The Company shall from time to time take all
such action as may be necessary to assure that the par value per share of the
unissued Common Stock acquirable upon exercise of this Warrant is at all times
equal to or less than the Exercise Price then in effect.

 

(vii)         The Company shall provide reasonable assistance and cooperation to
any Registered Holder or Purchaser in connection with any filings required to be
made with, or approvals required to be obtained of, any Governmental Authority
by such Registered Holder or Purchaser prior to or in connection with any
exercise of this Warrant (including by making any filings required to be made by
the Company).

 

(viii)        Notwithstanding any other provision hereof, if an exercise of any
portion of this Warrant is to be made in connection with a registered public
offering or the sale of the Company, the exercise of any portion of this Warrant
may, at the election of the holder hereof, be conditioned upon the consummation
of such registered public offering or sale of the Company, in which case such
exercise shall not be deemed to be effective until the consummation of such
transaction.

 

(ix)           The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock solely for the purpose of
issuance upon the exercise of the Warrants, such number of shares of Common
Stock issuable upon the exercise of all outstanding Warrants.  The Company shall
take all such actions as may be necessary to assure that all such shares of
Common Stock may be so issued without violating the Company’s governing
documents, any applicable Law or any requirements of the New York Stock Exchange
(the “NYSE”) or any U.S. securities exchange upon which shares of Common Stock
may be listed.  The Company shall not take any action which would cause the
number of authorized but unissued shares of Common Stock to be less than the
number of such shares required to be reserved hereunder for issuance upon
exercise of the Warrants.

 

(x)            Upon any exercise of this Warrant, the Company may require
customary investment representations from the Purchaser to the extent necessary
to assure that the issuance of the Common Stock hereunder shall not require
registration or qualification under the Act, or

 

3

--------------------------------------------------------------------------------


 

the rules and regulations promulgated thereunder, or any other applicable
securities Laws (including as to the Purchaser’s investment intent and as to its
status as an “accredited investor” (as defined in Regulation D promulgated under
the Act)).

 

1C.          Exercise Agreement.  Upon any exercise of this Warrant, the
exercise agreement to be delivered by the Purchaser pursuant to
Section 1B(i)(a) shall be substantially in the form attached hereto as Exhibit B
(the “Exercise Agreement”), except that if the Warrant Exercise Shares are not
to be issued in the name of the Purchaser, the Exercise Agreement shall also
state the name of the Person to whom the certificates for such Warrant Exercise
Shares are to be issued, and if the number of Warrant Exercise Shares to be
issued in connection with such exercise does not include all the shares of
Common Stock purchasable hereunder, it shall also state the name of the Person
to whom a new Warrant for the unexercised portion of the rights hereunder is to
be delivered.  Such Exercise Agreement shall be dated the actual date of
execution thereof.

 

Section 2.               Adjustment of Number of Warrant Exercise Shares.  In
order to prevent dilution of the rights granted under this Warrant, the number
of shares of Common Stock obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 2 (including
Sections 2A, 2B, 2C and 2D).

 

2A.          Customary Adjustments.

 

(i)            Subdivision or Combination of Common Stock.  If the Company at
any time prior to the expiration of the Exercise Period subdivides (by any stock
split, stock dividend, reclassification, recapitalization or other similar
transaction) one or more classes of its Common Stock into a greater number of
shares, subject to obtaining the Shareholder Approval, to the extent required,
including pursuant to the NYSE Listed Company Manual, the number of shares of
Common Stock obtainable upon exercise of this Warrant shall be proportionately
increased.  If the Company at any time prior to the expiration of the Exercise
Period combines (by reverse stock split, reclassification, recapitalization or
other similar transaction) one or more classes of its Common Stock into a
smaller number of shares, the number of shares of Common Stock obtainable upon
exercise of this Warrant shall be proportionately decreased (subject to
obtaining the Shareholder Approval, to the extent required, including pursuant
to the NYSE Listed Company Manual).

 

(ii)           Reorganization, Reclassification, Consolidation, Merger or Sale. 
Prior to the consummation of any Organic Change, but subject to obtaining the
Shareholder Approval, to the extent required, including pursuant to the NYSE
Listed Company Manual, the Company shall make appropriate provision to insure
that each holder of the Warrants shall thereafter have the right to acquire and
receive, in lieu of or in addition to (as the case may be) the shares of Common
Stock immediately theretofore acquirable and receivable upon the exercise of
such holder’s Warrant, such cash, stock, securities or other assets or property
as would have been issued or payable in such Organic Change (if the holder had
exercised this Warrant immediately prior to such Organic Change) with respect to
or in exchange for the number of shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of such holder’s Warrant had such
Organic Change not taken place.  In any such case, the Company shall make
appropriate provision with respect to such holders’ rights and interests

 

4

--------------------------------------------------------------------------------


 

to insure that the provisions of this Section 2 and Sections 3 and 4 shall
thereafter be applicable to the Warrants (including, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is other than the Company, an immediate adjustment in the number and class of
securities acquirable and receivable upon exercise of the Warrants).  The
Company shall not effect any Organic Change, unless prior to the consummation
thereof, the successor entity (if other than the Company) which would result
from such Organic Change assumes irrevocably and in writing, expressly for the
benefit of each holder of Warrants (which assumption shall, unless such Organic
Change is a bona fide third party transaction undertaken with a Person or
Persons who are not Affiliates of the Company or its Subsidiaries, be in form
and substance reasonably satisfactory to the Requisite Holders), the obligation
to deliver to each holder of the Warrants such cash, stock, securities or other
assets or property as, in accordance with the foregoing provisions, such holder
may be entitled to acquire.

 

(iii)          Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 2A, but not expressly provided for by such
provisions (including the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company shall make an
appropriate adjustment in the number of shares of Common Stock obtainable upon
exercise of this Warrant so as to protect the rights of the holder of this
Warrant; provided that, no such adjustment pursuant to this
Section 2A(iii) shall decrease the number of shares of Common Stock obtainable
as otherwise determined pursuant to this Section 2A.

 

2B.          Anti-Dilution Adjustments.

 

(i)            Additional Warrants.  If at any time prior to [              ],
2018,(2) the Company issues or sells, or, pursuant to Section 2B(ii), is deemed
to have issued or sold, any share of Common Stock for a consideration per share
(the “Per Share Issue Price”) less than $2.55 (subject to equitable adjustments
to reflect stock splits, stock combinations, stock dividends, recapitalizations
or other similar transactions after closing of the transactions contemplated by
the Investment Agreement), then immediately upon such issuance or sale or deemed
issuance or sale (a “Triggering Issuance”), the Company shall, subject to
obtaining Shareholder Approval, to the extent required, including pursuant to
the NYSE Listed Company Manual, issue to the Registered Holder additional
Warrants to acquire a number of shares Common Stock equal to the product of
(i) 0.199, (ii) the number of shares of Common Stock issued or issuable pursuant
to such Triggering Issuance and (iii) a fraction (A) the numerator of which is
the aggregate number of shares of Common Stock then purchasable under the
Warrants, and in the case of Investor and its Affiliates, Warrant Exercise
Shares, then held by such Registered Holder, and (B) the denominator of which is
the aggregate number of shares of Common Stock for which Warrants theretofore
have been issued by the Company (whether or not then exercised).  Any such
additional Warrants shall be in substantially the same form as this Warrant.

 

(ii)           Deemed Issuance or Sale; Determination of Per Share Issue Price. 
For purposes Section 2B(i), the following shall be applicable to determining the
“Per Share Issue Price” of deemed issuances of Common Stock:

 

--------------------------------------------------------------------------------

(2)  Insert the date of the 7th anniversary of the Closing Date.

 

5

--------------------------------------------------------------------------------


 

(a)           Issuance of Rights or Options.  If the Company in any manner
grants or sells any rights or options to subscribe for or purchase Common Stock
or Convertible Securities (any such rights or options, “Options”), then such
share or shares of Common Stock shall be deemed to have been issued and sold by
the Company at such time for the Per Share Issue Price.  For purposes of this
paragraph, “Per Share Issue Price” for the Common Stock issuable upon the
exercise of any such Option, or upon conversion or exchange of any Convertible
Security issuable upon exercise of such Option, shall be equal to the sum of the
lowest amounts of consideration (if any) received or to be received by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option and upon conversion or exchange of
the Convertible Security.  No further issuance of Warrants shall be made upon
the actual issue of such Common Stock or of such Convertible Security upon the
exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Security.

 

(b)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any securities directly or indirectly convertible into or
exchangeable for Common Stock (any such securities, “Convertible Securities”),
then such share or shares of Common Stock shall be deemed to have been issued
and sold by the Company at such time for the Per Share Issue Price.  For
purposes of this paragraph, “Per Share Issue Price” for the Common Stock
issuable upon conversion or exchange of any Convertible Security shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance of the Convertible Security and upon the conversion or exchange of such
Convertible Security.  No further issuance of Warrants shall be made upon the
actual issue of such Common Stock upon conversion or exchange of any Convertible
Security, and if any such issue or sale of such Convertible Security is made
upon exercise of any Options with respect to which Warrants had been or are to
be issued pursuant to Section 2B(ii)(a), no further issuance of Warrants shall
be made by reason of such issue or sale.

 

(c)           Change in Option Price or Conversion Rate.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable for Common
Stock changes at any time so as to reduce the Per Share Issue Price for the
Common Stock issuable with respect thereto, the Company shall, subject to
obtaining the Shareholder Approval, to the extent required, including pursuant
to the NYSE Listed Company Manual, immediately issue to the Registered Holder a
number of additional Warrants that, taken together with any Warrants previously
issued pursuant to this Section 2B with respect to the initial issuance or sale
or deemed issuance or sale of such Options or Convertible Securities, equals the
number of Warrants which would have been issued at the time of such initial
issuance or sale or deemed issuance or sale had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially issued or sold or deemed to have been issued or sold.  If the
terms of any Option or Convertible Security which was outstanding as of the Date
of Issuance are changed in

 

6

--------------------------------------------------------------------------------


 

the manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change for purposes of this Section 2B.

 

(d)           Calculation of Consideration Received.  If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received in connection therewith
shall be deemed to be the amount received by the Company therefor.  In case any
Common Stock, Options or Convertible Securities are issued or sold for any
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company shall be the Market Price thereof as of
the date of receipt.  In case any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options and/or Convertible Securities, as the case may be. 
The fair value of any such consideration, other than cash or securities, shall
be reasonably determined in good faith by the Board of Directors of the Company
(the “Company Board”) at the time of such issuance or sale or deemed issuance or
sale; provided that, if the Requisite Holders in good faith dispute such
determination, fair value shall be determined by an appraiser jointly selected
by the Company and the Requisite Holders (subject, if Investor, together with
its Affiliates, does not constitute the Requisite Holders, to the Company’s
receipt of reasonable assurances from the Requisite Holders as to their ability
to satisfy their obligations, if and to the extent applicable, contained at the
end of this paragraph with respect to the fees and expenses of such appraiser). 
The Company and the Requisite Holders shall instruct such appraiser that it may
not assign a fair value greater than the greatest value determined by either
such party nor less than the lowest value determined by either such party.  The
determination of such appraiser shall be final and binding on the Company and
the holders of the Warrants, and the fees and expenses of such appraiser shall
be paid by the Company; provided that, if such appraiser determines that the
actual fair value of the relevant consideration is (i) less than ten percent
(10%) less than the fair value as determined by the Company Board, and
(ii) closer to the fair value as determined by the Company Board than to the
fair value as determined by the Requisite Holders, then such fees and expenses
shall be paid by the Requisite Holders; provided, further, that each holder of
Warrants agrees that it shall reimburse, upon demand, the Requisite Holders for
such holder’s proportional share of such fees and expenses based on the number
of Warrants held by such holder.

 

(e)           Integrated Transactions.  In case any Common Stock, Options or
Convertible Securities are issued in connection with the issue or sale of other
securities of the Company, including the incurrence of any indebtedness by the
Company or any of its Subsidiaries, together comprising one integrated
transaction in which no specific consideration is allocated to such Common
Stock, Options or Convertible Securities by the parties thereto, the Company
Board shall reasonably determine in good

 

7

--------------------------------------------------------------------------------


 

faith the consideration to be allocated to such Common Stock, Options or
Convertible Securities for purposes hereof; provided that, if the Company Board
fails to make such determination at the time of such issuance or sale, such
Common Stock, Options or Convertible Securities shall be deemed to have been
issued without consideration.

 

(f)            Record Date.  If the Company takes a record of the holders of any
securities of the Company for the purpose of entitling them (x) to receive a
dividend or other distribution payable in Common Stock, Options or in
Convertible Securities or (y) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date shall be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

2C.          Notwithstanding anything contained herein to the contrary, there
shall be no adjustment to the number of shares of Common Stock obtainable upon
exercise of any Warrant with respect to (x) the granting of shares of restricted
or unrestricted Common Stock, stock options, stock appreciation rights, dividend
equivalent rights or performance shares (or, as applicable, the exercise
thereof) to any director, officer, employee or consultant of the Company or any
of its Subsidiaries or joint ventures pursuant to the General Maritime
Corporation 2001 Stock Incentive Plan as in effect on March 25, 2011, or any
other compensatory plan or arrangement of the Company or any of its Subsidiaries
approved by the Company Board or the Compensation Committee of the Company Board
(the “Compensation Committee”), (y) Common Stock issued or issuable upon
exercise of the Warrants or in respect of any Purchase Rights granted, issued or
sold to the holder of this Warrant pursuant to Section 4, or (z) the issuance of
any Common Stock or other securities upon conversion, exchange or exercise of
any securities outstanding on the date hereof.

 

2D.          Notices.  The Company shall give written notice to the Registered
Holder:

 

(i)            promptly and in any event within one (1) day, upon any adjustment
to the number of shares of Common Stock obtainable upon exercise of this Warrant
pursuant to Section 2A, setting forth in reasonable detail and certifying the
calculation of such adjustment;

 

(ii)           at least ten (10) Business Days prior to the date on which the
Company consummates a Triggering Issuance, setting forth in reasonable detail
the terms and conditions of such Triggering Issuance (including the Per Share
Issue Price of Common Stock with respect thereto) and the estimated number of
additional Warrants to be issued pursuant to Section 2B;

 

(iii)          at least ten (10) Business Days prior to the date on which the
Company closes its books or takes a record (x) with respect to any dividend or
distribution upon the Common Stock, (y) with respect to any pro rata
subscription offer to holders of Common Stock or (z) for determining rights to
vote with respect to any Organic Change, dissolution or liquidation; and

 

8

--------------------------------------------------------------------------------


 

(iv)          at least ten (10) Business Days prior to the date on which any
Organic Change, dissolution or liquidation shall take place;

 

or, in the case of any of the foregoing clauses (ii) through (iv) above, such
shorter period of time to the extent determined by the Company Board in good
faith that it would not be reasonably practicable for the Company to provide
such notice at least ten (10) Business Days prior, in which case the Company
shall provide such notice as promptly as reasonably practicable prior.

 

Section 3.               Liquidating Dividends.  If at any time prior to the
expiration of the Exercise Period, the Company declares or pays a dividend upon
the Common Stock payable otherwise than in cash out of earnings or earned
surplus (determined in accordance with generally accepted accounting principles,
consistently applied) except for a stock dividend payable in shares of Common
Stock (a “Liquidating Dividend”), then the Company shall pay to the Registered
Holder, at the time of payment thereof, cash, in an amount equal to the portion
of the Liquidating Dividend that would have been paid to the Registered Holder
had this Warrant been fully exercised immediately prior to the date on which a
record is taken for such Liquidating Dividend, or, if no record is taken, the
date as of which the record holders of Common Stock entitled to such dividends
are to be determined.

 

Section 4.               Purchase Rights.  If at any time prior to the
expiration of the Exercise Period, the Company grants, issues or sells any
Options, Convertible Securities or other rights to acquire securities of the
Company or other property pro rata to the record holders of any class of Common
Stock (“Purchase Rights”), then the Registered Holder shall be entitled to
aggregate Purchase Rights, upon terms no less favorable than those offered to
the record holders of Common Stock, equal to the Purchase Rights that the
Registered Holder would have been entitled had this Warrant been fully exercised
immediately prior to the date on which a record is taken for the issuance of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the issuance of such
Purchase Rights.

 

Section 5.               No Duplication  Notwithstanding anything contained
herein to the contrary, if the provisions of more than one sub-section of
Section 2 (including Sections 2A, 2B, 2C and 2D), Section 3 or Section 4 could
require, in connection with a single transaction or issuance, an adjustment to
the number of shares of Common Stock obtainable upon exercise of this Warrant
and/or issuance of additional Warrants, rights or securities to the Registered
Holder under this Warrant, only one such provision shall apply, without
duplication, and only one adjustment or issuance shall be made in connection
therewith (it being understood, for the avoidance of doubt, that with respect to
any single transaction, the holder of this Warrant may be entitled either to
such an adjustment or to the issuance of additional rights or securities, as is
more favorable to the holder, as determined by the Requisite Holders, but not
both), and there shall be no adjustment or issuance of rights or other
securities to the Registered Holder pursuant to this Warrant with respect to
(x) the granting of shares of restricted or unrestricted Common Stock, stock
options, stock appreciation rights, dividend equivalent rights or performance
shares (or, as applicable, the exercise thereof) to any director, officer,
employee or consultant of the Company or any of its Subsidiaries or joint
ventures pursuant to the General Maritime Corporation 2001 Stock Incentive Plan
as in effect on March 25, 2011, or any other compensatory plan or arrangement of
the Company or any of its Subsidiaries approved by the

 

9

--------------------------------------------------------------------------------


 

Company Board or the Compensation Committee, (y) Common Stock issued or issuable
upon exercise of the Warrants or in respect of any Purchase Rights granted,
issued or sold to the holder of this Warrant pursuant to Section 4, or (z) the
issuance of any Common Stock or other securities upon conversion, exchange or
exercise of any securities outstanding on the date hereof.

 

Section 6.               Definitions.  The following terms have meanings set
forth below:

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the Securities Exchange
Act of 1934.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

“Governmental Authority” means any (i) government, (ii) governmental or quasi-
governmental authority of any nature (including any governmental agency, branch,
department, official or entity and any court or other tribunal) or (iii) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature, in
each case, whether federal, state, local, municipal, U.S. or non U.S.,
supranational or of any other jurisdiction.

 

“Investor” means OCM Marine Investments CTB, Ltd., a Cayman Islands exempt
company.

 

“Law” means all laws, statutes, rules, regulations, codes, injunctions, decrees,
orders, ordinances, registration requirements, disclosure requirements and other
pronouncements having the effect of law of the United States, the Republic of
the Marshall Islands, any other country or any U.S. or non-U.S. state, county,
city or other political subdivision or of any Governmental Authority.

 

“Market Price” means as to any security the average of the closing prices of
such security’s sales on all U.S. securities exchanges on which such security
may at the time be listed, or, if there have been no sales on any such exchange
on any day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day, or, if on any day such security is not so
listed, the average of the highest bid and lowest asked prices on such day in
the U.S. over-the-counter market as reported by Pink OTC Markets, Inc., or any
similar successor organization, in each such case averaged over a period of
eleven (11) days consisting of the day as of which “Market Price” is being
determined and the ten (10) consecutive Business Days prior to such day;
provided that, if such security is listed on any U.S. securities exchange or
quoted in a U.S. over-the-counter market the term “Business Day” as used in this
sentence means Business Days on which such exchange or market, as applicable, is
open for trading.  If at any time such security is not listed on any U.S.
securities exchange or quoted in the U.S. over-the-counter market, the “Market
Price” shall be the fair value thereof reasonably determined in good faith by
the Company Board (without applying any marketability, minority or other
discounts); provided that, if the Requisite Holders in good faith dispute such
determination, fair value shall be determined (without applying any
marketability, minority or other discounts) by an appraiser jointly selected by
the Company and the Requisite Holders (subject, if Investor, together with its
Affiliates, does not constitute the Requisite Holders, to the Company’s receipt
of reasonable

 

10

--------------------------------------------------------------------------------


 

assurances from the Requisite Holders as to their ability to satisfy their
obligations, if and to the extent applicable, contained at the end of this
paragraph with respect to the fees and expenses of such appraiser).  The Company
and the Requisite Holders shall instruct such appraiser that it may not assign a
fair value greater than the greatest value determined by either such party nor
less than the lowest value determined by either such party.  The determination
of such appraiser shall be final and binding on the Company and the holders of
the Warrants, and the fees and expenses of such appraiser shall be paid by the
Company; provided that, if such appraiser determines that the actual fair value
of the relevant consideration is (i) less than ten percent (10%) more or less
(as the case may be) than the fair value as determined by the Company Board, and
(ii) closer to the fair value as determined by the Company Board than to the
fair value as determined by the Requisite Holders, then such fees and expenses
shall be paid by the Requisite Holders; provided, further, that each holder of
Warrants agrees that it shall reimburse, upon demand, the Requisite Holders for
such holder’s proportional share of such fees and expenses based on the number
of Warrants held by such holder.

 

“Organic Change” means any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
or other similar transaction, in each case which is effected in such a way that
the holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) cash, stock, securities or other assets or property with
respect to or in exchange for Common Stock.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Authority or another entity.

 

“Requisite Holders” means Registered Holders of Warrants representing a majority
of the Common Stock obtainable upon exercise of all Warrants then outstanding.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company or other business entity, a majority of the partnership,
limited liability company or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.  For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or losses or shall be or
control the managing member or general partner of such partnership, limited
liability company or other business entity.

 

Section 7.               No Voting Rights; Limitations of Liability.  This
Warrant shall not entitle the holder hereof to any voting rights or other rights
as a shareholder of the Company.  No provision hereof, in the absence of
affirmative action by the holder of this Warrant to purchase Common Stock, and
no enumeration herein of the rights or privileges of such holder shall give

 

11

--------------------------------------------------------------------------------


 

rise to any liability of such holder for the Exercise Price of Common Stock
acquirable by exercise hereof or as a shareholder of the Company.

 

Section 8.               Assignment and Transfer.  Subject to the transfer
conditions and restrictions (x) referred to in the legend endorsed hereon and/or
(y) contained in the Investment Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, without charge to the Registered Holder,
upon surrender of this Warrant with a properly executed Assignment at the
principal office of the Company.  In connection with any such transfer, the
Company shall issue in the name of the transferee a new Warrant of like kind
representing the same rights represented by this Warrant.  Any transfer in
violation of the transfer conditions or restrictions (x) referred to in the
legend endorsed hereon or (y) contained in the Investment Agreement shall be
void ab initio.

 

Section 9.               Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the purchase rights hereunder, and such new Warrants shall
represent such portion of the rights hereunder as is designated by the
Registered Holder at the time of such surrender.  The date the Company initially
issues this Warrant shall be deemed to be the “Date of Issuance” hereof
regardless of the number of times new certificates representing the unexpired
and unexercised rights formerly represented by this Warrant shall be issued. 
All Warrants representing portions of the rights hereunder are referred to
herein as “Warrants.”

 

Section 10.             Replacement.  If any certificate evidencing the Warrants
is lost, stolen, destroyed or mutilated, the Company shall (at its expense),
upon receipt of evidence reasonably satisfactory to the Company (an affidavit of
the Registered Holder shall be deemed to be satisfactory) of the ownership of
the Warrants, execute and deliver in lieu of such certificate a new certificate
of like kind representing the same rights represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

 

Section 11.             Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission
against facsimile confirmation or mailed by prepaid first class certified mail,
return receipt requested, or mailed by overnight courier prepaid, to (x) the
Company, at its principal executive office, with copies (which shall not
constitute notice) to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the
Americas, New York, New York 10036, facsimile:  (212) 715-8000, Attention:
Thomas E. Molner, and (y) Investor, c/o Oaktree Capital Management, L.P., 333
South Grand Avenue, 28th Floor, Los Angeles, California 90071, facsimile:  (213)
830-6300, Attention: B. James Ford and Adam Pierce, with copies (which shall not
constitute notice) to Kirkland & Ellis LLP, 333 South Hope Street, Los Angeles,
California 90071, facsimile:  (213) 680-8500, Attention: Damon R. Fisher,
Samantha Good, and Hamed Meshki, and in the case of any other the Registered
Holder, at such holder’s address as it appears in the records of the Company. 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 11 or by facsimile
transmission to the facsimile number as provided in this Section 11, be deemed
given on the day so delivered, or, if delivered after 5:00 p.m. local time of
the recipient

 

12

--------------------------------------------------------------------------------


 

or on a day other than a Business Day, then on the next proceeding Business Day,
(ii) if delivered by mail in the manner described above to the address as
provided in this Section 11, be deemed given on the earlier of the third (3rd)
Business Day following mailing or upon receipt and (iii) if delivered by
overnight courier to the address as provided for in this Section 11, be deemed
given on the earlier of the first (1st) Business Day following the date sent by
such overnight courier or upon receipt, in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 11.  Either
party hereto from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party.

 

Section 12.             Remedies.  The Company hereby agrees that, in the event
that the Company violates any provisions of this Warrant (including the
obligation to deliver shares of Common Stock upon the exercise thereof), the
remedies at Law available to the holder of this Warrant may be inadequate.  In
such event, the Requisite Holders and, with the prior written consent of the
Requisite Holders, the holder of this Warrant, shall have the right, in addition
to all other rights and remedies any of them may have, to specific performance
and/or injunctive or other equitable relief to enforce or prevent any violations
by the Company of this Warrant and/or any other Warrants.

 

Section 13.             Amendment and Waiver.  No amendment of any provision of
this Warrant shall be valid unless the same shall be in writing and signed by
the Company and the Requisite Holders.

 

Section 14.             Descriptive Headings; Governing Law.  The descriptive
headings of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  The corporation
Laws of the Republic of the Marshall Islands shall govern all issues concerning
the relative rights of the Company and its shareholders.  All matters concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal Law of the Republic of the Marshall Islands, without
giving effect to any choice of Law or conflict of Law provision or rule (whether
of the Republic of the Marshall Islands or any other jurisdictions) that would
cause the application of the Laws of any jurisdiction other than the Republic of
the Marshall Islands.

 

*  *  *  *  *  *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the Date of Issuance.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

Name:

 

[Signature Page — GMR Warrant]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OCM MARINE HOLDINGS TP, L.P.

 

 

 

 

By: OCM Marine GP CTB, Ltd.

 

Its: General Partner

 

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page — GMR Warrant]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                                             
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant (Certificate No. W-          ) with respect to the number
of shares of the Common Stock covered thereby set forth below, unto:

 

Names of Assignee

 

Address of Assignee

 

Number of Underlying Shares Assigned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXERCISE AGREEMENT

 

To:

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-        ), hereby agrees to subscribe for the purchase of
             shares of the Common Stock covered by such Warrant.

 

Check one box:

 

o    I am attaching a cashier’s, personal or certified check, or have arranged
for a wire transfer of immediately available funds to the Company, in an amount
equal to the Aggregate Exercise Price.

 

o    I hereby surrender to the Company debt or equity securities of the Company
having a Market Price equal to the Aggregate Exercise Price.

 

o    In lieu of paying cash, I have elected to receive such lesser number of
shares of Common Stock as determined pursuant to Section 1B(ii)  of the attached
Warrant.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Execution Copy

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of  [        ], 2011 by and among General Maritime Corporation, a Marshall
Islands corporation (the “Company”), and each of (i) Peter C. Georgiopoulos, an
individual residing at 47 Charles St., New York, New York 10014, (ii) PCG Boss
Limited, a Delaware corporation (together with Mr. Georgiopoulos, the “PCG
Parties”), (iii) OCM Marine Investments CTB, Ltd., a Cayman Islands exempted
company (“Investor”), and (iv) OCM Marine Holdings TP, L.P., a Cayman Islands
exempted limited partnership (“Marine Holdings” and, together with Investor,
“Oaktree”).

 

WHEREAS, (x) the Company and Investor have entered into (i) that certain Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of March 29, 2011, by and among General
Maritime Subsidiary Corporation, General Maritime Subsidiary II Corporation,
each, a Marshall Islands corporation (collectively, the “Borrowers”), the
Company, OCM Administrative Agent, LLC, a Delaware limited liability company,
and Investor, and that certain Investment Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Investment
Agreement”), dated as of March 29, 2011, by and between the Company and
Investor, and (y) the Credit Agreement and the Investment Agreement collectively
provide for the issuance by the Borrowers to Investor of $200 million in
aggregate principal amount of PIK Toggle Floating Rate Second Lien Notes and, in
connection therewith, the issuance by the Company to Investor of warrants (such
warrants, together with any additional warrants issued with respect thereto,
collectively, the “Warrants”) exercisable for shares of Common Stock (the Common
Stock issuable upon the exercise of such Warrants, the “Warrant Exercise
Shares”);

 

WHEREAS, the PCG Securityholders are the beneficial owners of certain
Registrable Securities issued by the Company, and the Compensation Committee of
the Board of Directors of the Company has determined that it is appropriate to
extend to the PCG Securityholders the rights provided herein in fulfillment of
the Company’s obligations pursuant to that certain letter agreement, dated as of
October 24, 2008, between the Company and Peter C. Georgiopoulos, and as a
benefit in connection with Mr. Georgiopoulos’ service to the Company as Chairman
of its Board of Directors; and

 

WHEREAS, the Company and the Securityholders deem it to be in their respective
best interests to set forth the rights of the Securityholders or other Holders
in connection with public offerings and sales of the Registrable Securities.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Securityholders,
intending legally to be bound, hereby agree as follows.

 

Section 1.              Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” of any Person shall mean any other Person who either directly or
indirectly is in control of, is controlled by, or is under common control with,
such Person.

 

“Agreement” shall have the meaning set forth in the introduction hereof.

 

--------------------------------------------------------------------------------


 

“Borrowers” shall have the meaning set forth in the introduction hereof.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in the City of New York are
authorized by law, regulation or executive order to close.

 

“Closing Date” shall mean the date of the closing under the Credit Agreement and
the Investment Agreement.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

 

“Company” shall have the meaning set forth in the introduction hereof.

 

“Credit Agreement” shall have the meaning set forth in the introduction hereof.

 

“Delay Notice” shall have the meaning set forth in Section 7(a)(i) hereof.

 

“Demand Registrations” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.

 

“Holder” shall mean any Person that owns Registrable Securities, including such
successors and assigns as acquire Registrable Securities, directly or
indirectly, from such Person, in accordance with Section 15 hereof.  For
purposes of this Agreement, (i) the Company may deem the registered holder of a
Registrable Security as the Holder thereof, and (ii) a Person shall be deemed to
be a Holder of Registrable Securities whenever such Person has the right to
acquire such Registrable Securities pursuant to the Warrants, whether or not
such acquisition has been effected.

 

“Holder Representative” shall be a representative who is a Holder chosen by
Holders of a majority of the Registrable Securities participating in any
offering undertaken pursuant to Section 5 hereof, and who shall have such
authority as expressly set forth in this Agreement with respect to such
offering.

 

“Indemnified Party” has the meaning set forth in Section 9.

 

“Investment Agreement” shall have the meaning set forth in the introduction
hereof.

 

“Investor” has the meaning set forth in the introduction above.

 

“Marine Holdings” shall have the meaning set forth in the introduction hereof.

 

“Market Value” shall mean the value per share of Common Stock determined as
follows: (i) if the Common Stock is listed on a national securities exchange or
admitted to unlisted trading privileges on such exchange, the “Market Value”
shall be the average of the last reported

 

2

--------------------------------------------------------------------------------


 

sale price of the Common Stock on such exchange on the last twenty (20) trading
days prior to the date on which a demand for registration is made pursuant to
Section 3 hereof, or if no such sale is made on any such day, the average
closing bid and asked prices for such day on such exchange; or (ii) if the
Common Stock is not so listed or admitted to unlisted trading privileges and bid
and asked prices are not so reported, the “Market Value” shall be an amount, not
less than book value per share of Common Stock at the end of the most recent
fiscal year of the Company ending prior to the date on which a demand for
registration is made pursuant to Section 3 hereof, determined in good faith and
in such reasonable manner as may be prescribed by the Board of Directors of the
Company.

 

“Material Development Condition” shall have the meaning set forth in
Section 7(a)(i) hereof.

 

“Oaktree” shall have the meaning set forth in the introduction hereof.

 

“PCG Holder Representative” shall be a representative who is a Holder chosen by
the Holder(s) of a majority of the PCG Registrable Securities participating in
any offering undertaken pursuant to Section 3 hereof, and who shall have the
authority to take any action or exercise or waive any right hereunder on behalf
of all such Holders with respect to such offering.

 

“PCG Parties” shall have the meaning set forth in the introduction hereof.

 

“PCG Registrable Securities” shall mean (i) the 2,938,343 of the shares of
Common Stock issued to the PCG Securityholders in connection with the
consummation of the transactions contemplated by that certain Agreement and Plan
of Merger, dated as of August 5, 2008, by and among the Company, Arlington
Tankers Limited, General Maritime Subsidiary Corporation (formerly General
Maritime Corporation) and the other parties thereto, in exchange for their
shares of common stock of General Maritime Subsidiary Corporation originally
acquired pursuant to certain acquisition agreements to which General Maritime
Subsidiary Corporation was a party, and (ii) any other securities issued or
issuable as a result of or in connection with any stock dividend, stock split or
reverse stock split, combination, recapitalization, reclassification, merger or
consolidation, exchange or distribution in respect of the shares of Common Stock
referred to in clause (i) above or such other securities previously issued
pursuant to this clause (ii), in each case subject to Section 2 hereof.

 

“PCG Securityholders” shall mean, collectively, Peter C. Georgiopoulos, an
individual residing at 47 Charles St., New York, New York 10014, PCG Boss
Limited, a Delaware corporation (including its predecessors), and/or any other
subsequent Holders of PCG Registrable Securities who acquire their shares in
transactions not involving a registration under the Securities Act or a sale of
shares in the public markets (provided, that the transferee or assignee of such
rights complies with Section 15 hereof).

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, trust or unincorporated organization, a government or
agency or political subdivision thereof or any other entity.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of

 

3

--------------------------------------------------------------------------------


 

any portion of the Registrable Securities covered by such Registration Statement
and by all other amendments and supplements to the prospectus, including
post-effective amendments and all material incorporated by reference in such
prospectus.

 

“Registrable Securities” shall mean, collectively, the PCG Registrable
Securities and the Warrant Holder Registrable Securities, as further described
in, and subject to, Section 2 hereof.

 

“Registration Expenses” shall have the meaning set forth in Section 8 hereof.

 

“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.

 

“Restricted Securities” shall have the meaning set forth in Section 2 hereof.

 

“Revocation Request” shall have the meaning set forth in Section 3(a) hereof.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“Rule 903” shall mean Rule 903 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“Rule 904” shall mean Rule 904 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.

 

“Securityholders” shall mean, collectively, the PCG Securityholders and the
Warrant Securityholders.

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 4(a) hereof.

 

“Underwritten Offering” shall mean a registered offering in which securities of
the Company are sold to an underwriter for reoffering to the public.

 

4

--------------------------------------------------------------------------------


 

“Warrant Exercise Shares” shall have the meaning set forth in the introduction
hereof.

 

“Warrant Holder Registrable Securities” shall mean (i) the Warrant Exercise
Shares issued or issuable to the Warrant Securityholders and (ii) any other
securities issued or issuable as a result of or in connection with any stock
dividend, stock split or reverse stock split, combination, recapitalization,
reclassification, merger or consolidation, exchange or distribution in respect
of such Warrant Exercise Shares or such other securities previously issued
pursuant to this clause (ii), in each case subject to Section 2 hereof.

 

“Warrant Holder Representative” shall be a representative who is a Holder chosen
by the Holder(s) of a majority of the Warrant Holder Registrable Securities
participating in any offering undertaken pursuant to Section 3 hereof who shall
have the authority to take any action or exercise or waive any right hereunder
on behalf of all such Holders with respect to such offering.

 

“Warrant Securityholders” shall mean, collectively, Oaktree and/or any other
subsequent Holders of (i) the Warrants or Warrant Exercise Shares, or (ii) any
other securities issued or issuable as a result of or in connection with any
stock dividend, stock split or reverse stock split, combination,
recapitalization, reclassification, merger or consolidation, exchange or
distribution in respect of such Warrants or Warrant Exercise Shares or such
other securities previously issued pursuant to this clause (ii), in each case
who acquire such securities in transactions not involving a registration under
the Securities Act or a sale of securities in the public markets (provided, that
the transferee or assignee of such rights complies with Section 15 hereof).

 

“Warrants” shall have the meaning set forth in the recitals hereof.

 

Section 2.              Securities Subject to this Agreement.  The securities
entitled to the benefits of this Agreement are the Registrable Securities but,
with respect to any particular Registrable Security, only so long as such
security continues to be a Restricted Security.  A Registrable Security that has
ceased to be a Registrable Security cannot thereafter become a Registrable
Security.  As used herein, the term “Restricted Security” shall mean a
Registrable Security which has not been distributed in accordance with an
effective Registration Statement and which has not been distributed by a Holder
pursuant to Rule 144, Rule 903 or Rule 904, unless, in the case of a Registrable
Security distributed pursuant to Rule 903 or 904, any applicable restricted
period has not expired or the SEC or its staff has taken the position in a
published release, ruling or no-action letter that securities distributed under
Rule 903 or 904 are ineligible for resale in the United States under
Section 4(1) of the Securities Act notwithstanding expiration of the applicable
restricted period.  Securities shall cease to be Registrable Securities at such
time as they are tradeable by the Holder without restriction as to volume
pursuant to Rule 144 .

 

Section 3.              Demand Registration for Underwritten Offerings.

 

(a)           Demand.

 

5

--------------------------------------------------------------------------------


 

(i)            PCG Registrable Securities.  Upon the written request of a Holder
or Holders of PCG Registrable Securities having an aggregate Market Value of at
least $50 million, at any time from the date hereof through [              ],
2021, requesting that the Company effect an Underwritten Offering of PCG
Registrable Securities under the Securities Act, which request may specify the
intended method of disposition thereof, the Company shall use its reasonable
best efforts to file, as expeditiously as possible (and in any event within
forty-five (45) days, in the case of a registration on Form S-3 or any successor
or substantially similar form, or seventy-five (75) days in the case of a
registration on Form S-1 or any successor or substantially similar form), a
Registration Statement under the Securities Act for the resale of the PCG
Registrable Securities which the Company has been so requested to register by
such Holder(s), unless such a Registration Statement with respect to the PCG
Registrable Securities is already then in effect; provided, however, that
(A) the Company shall not be obligated to effect more than an aggregate of five
(5) demand registrations pursuant to this Section 3(a)(i), and (B) no Holder
shall deliver a request for a demand registration pursuant to this
Section 3(a)(i) for a registration to be effective within 180 days following the
last date on which a Registration Statement filed in respect of the previous
registration under this Section 3(a), if any, was effective.  No request for
registration under this Section 3(a)(i) shall count as one of the permitted
demand registrations hereunder unless the PCG Securityholders are able to
register and sell at least ninety percent (90%) of the PCG Registrable
Securities requested to be included in such registration.

 

(ii)           Warrant Holder Registrable Securities.  Upon the written request
of a Holder or Holders of a majority of the Warrant Holder Registrable
Securities requesting that the Company effect an Underwritten Offering of
Warrant Holder Registrable Securities under the Securities Act, which request
may specify the intended method of disposition thereof, the Company shall use
its reasonable best efforts to file, as expeditiously as possible (and in any
event within forty-five (45) days, in the case of a registration on Form S-3 or
any successor or substantially similar form, or seventy-five (75) days, in the
case of a registration on Form S-1 or any successor or substantially similar
form), a Registration Statement under the Securities Act for the resale of the
Warrant Holder Registrable Securities which the Company has been so requested to
register by such Holder(s), unless such a Registration Statement with respect to
the Warrant Holder Registrable Securities is already then in effect; provided,
however, that (A) the Company shall not be obligated to effect more than an
aggregate of five (5) demand registrations pursuant to this Section 3(a)(ii),
(B) no Holder shall deliver a request for a demand registration pursuant to this
Section 3(a)(ii) for a registration to be effective within 180 days following
the last date on which a Registration Statement filed in respect of the previous
registration under this Section 3(a), if any, was effective, and (C) the Company
shall not be required to effect a registration pursuant to this
Section 3(a)(ii) unless the Warrant Holder Registrable Securities to be included
in such registration have an aggregate Market Value of at least $20 million,
unless (x) the Warrant Holder Registrable Securities to be offered constitute
all of the then outstanding Warrant Holder Registrable Securities, and (y) a
Demand Registration would reasonably be expected to be the commercially
preferred method of disposition of such remaining Warrant Holder Registrable
Securities (taking into due account, for purposes of this clause (y), the
trading volume of shares of Common Stock for the thirty (30) trading day period
immediately prior to the date of

 

6

--------------------------------------------------------------------------------


 

determination).  No request for registration under this Section 3(a)(ii) shall
count as one of the permitted demand registrations hereunder unless the Warrant
Securityholders are able to register and sell at least ninety percent (90%) of
the Warrant Holder Registrable Securities requested to be included in such
registration.

 

All registrations requested pursuant to this Section 3(a) are referred to herein
as “Demand Registrations”.  Upon receipt of any request for any Demand
Registration, the Company shall promptly (and in any event within five
(5) Business Days) give written notice of such request to all other Holders. 
The Company shall include in the requested registration all Registrable
Securities requested to be included by such of the other Holders who shall make
such request (which request shall not constitute a demand registration permitted
under this Section 3(a)) by written notice to the Company delivered within
fifteen (15) days of their receipt of the Company’s notice of such Demand
Registration.  If the Company shall receive a request for inclusion in the
registration of the Registrable Securities of any additional Holder(s), it shall
promptly so inform the Holder(s) which made the initial request for
registration.

 

A Holder or Holders requesting a Demand Registration may, at any time prior to
the effective date of the Registration Statement relating to such Demand
Registration, revoke such request by providing a written notice to the Company
revoking such request (a “Revocation Request”).  A Demand Registration shall not
be deemed to have been effected (and such Demand Registration shall not count as
one of the demand registrations permitted under this Section 3(a)) unless a
Registration Statement with respect thereto has become effective and the
Registrable Securities registered thereunder for sale on a firm commitment basis
are sold to the underwriters thereunder or are not so sold solely by reason of
an act or omission by the Holders thereof; provided, however, that if such
registration does not become effective after the Company has filed it solely by
reason of (x) a Holder’s or Holders’ refusal to proceed (specifically excluding
any such refusal following any delivery by the Company of a Delay Notice) or
(y) the delivery of a Revocation Request, then such Demand Registration shall,
subject to the last sentence of each of Section 3(a)(i) and Section 3(a)(ii), be
deemed to have been effected unless the Holder(s) requesting such Demand
Registration pay all reasonable out-of-pocket Registration Expenses incurred by
the Company (for itself or as a result of its obligation to reimburse such
Holder(s)) in connection with such registration.

 

(b)           Effectiveness of Registration Statement.  The Company agrees to
use its reasonable best efforts to (i) cause the Registration Statement relating
to any Demand Registration to become effective as promptly as practicable (and
in any event within ninety (90) days) following the request for such Demand
Registration, (ii) thereafter keep such Registration Statement effective
continuously for the period specified in the next succeeding paragraph and
(iii) prevent the happening of any event of the kinds described in clauses (4),
(5) and (6) of Section 6(a)(ii) hereof.

 

Except as provided in the last paragraph of Section 3(a) hereof, a Demand
Registration will not be deemed to have been effected unless the Registration
Statement relating thereto has become effective under the Securities Act and
remained continuously effective (except as otherwise permitted under this
Agreement) for a period ending on the earlier of (x) the date which is six
(6) months after the effective date of such Registration Statement (subject to
extension as provided in Section 6(b) hereof) and (ii) the date on which all
Registrable Securities

 

7

--------------------------------------------------------------------------------


 

covered by such Registration Statement have been sold and the distribution
contemplated thereby has been completed.

 

(c)           Inclusion of Other Securities; Cutback.  The Company, and any
other holder of the Company’s securities who has registration rights, may
include his, her or its securities in any Demand Registration; provided,
however, that if the managing underwriter of a proposed Underwritten Offering
contemplated by such Demand Registration advises the Holder or Holders in
writing that the total amount or kind of securities to be included in such
proposed Underwritten Offering is sufficiently large or of a type which such
managing underwriter believes would adversely affect the marketability, proposed
offering price, timing or method of distribution of the offering, then the
amount or kind of securities offered for the account of the following groups of
holders shall be reduced pro rata among members of such group in accordance with
the number of shares of each such kind of securities held by each of them in the
following order of priority (with the securities to be reduced first listed
first): (i) securities other than Registrable Securities offered by Persons
other than the Company; (ii) securities offered by the Company; and
(iii) Registrable Securities; provided, that no Registrable Securities shall be
reduced until all securities other than Registrable Securities and securities
offered by the Company are entirely excluded from the offering.

 

Section 4.              Shelf Registration.

 

(a)           The Company shall prepare and file with the SEC, no later than
twelve (12) months following the Closing Date, a Registration Statement covering
the resale of the Registrable Securities as would permit or facilitate the
resale and distribution of all the Registrable Securities (the “Shelf
Registration Statement”).  Subject to the terms and conditions of this
Agreement, the Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the SEC under the Securities
Act as promptly as practicable after the filing thereof (and in any event within
24 months following the Closing Date), and to keep the Shelf Registration
Statement (subject to the terms and conditions hereof) continuously effective
under the Securities Act for (i) in the case of the Warrant Holder Registrable
Securities, a period ending on the date on which all Warrant Holder Registrable
Securities covered by such Registration Statement either have been sold, and the
distribution contemplated thereby has been completed, or have ceased to be
Warrant Holder Registrable Securities, and (ii) in the case of the PCG
Registrable Securities, a period ending on the earlier of (x) [              ],
2021 and (y) the date on which all PCG Registrable Securities covered by such
Registration Statement either have been sold, and the distribution contemplated
thereby has been completed, or have ceased to be PCG Registrable Securities.

 

(b)           The Shelf Registration Statement pursuant to this Section 4 shall,
to the extent possible under applicable law, be effected to permit sales on a
continuous basis pursuant to Rule 415 under the Securities Act.  Any takedown
under the Shelf Registration Statement pursuant to this Section 4 may or may not
be underwritten; provided, that (i) Holders may request any underwritten
takedown only to be effected as a Demand Registration (in which event, unless
such Demand Registration would not require representatives of the Company to
meet with prospective purchasers of the Company’s securities, a demand
registration must be available to such Holder under Section 3(a) and the number
of demand registrations available to such Holder shall be reduced by one (1),
subject to, (x) the last paragraph of Section 3(a) hereof and (y) the last
sentence of each of Section 3(a)(i) and Section 3(a)(ii) hereof) or (ii) Holders
may request an

 

8

--------------------------------------------------------------------------------


 

unlimited number of underwritten takedowns to be effected in accordance with the
terms of Section 5 hereof.  The Company shall be entitled to effect the Shelf
Registration Statement on any available form under the Securities Act.

 

(c)           The Company, and any other holder of the Company’s securities who
has registration rights, may include its securities in the Shelf Registration
Statement effected pursuant to this Section 4.

 

Section 5.              Piggyback Registration.  If (x) in the case of the
Warrant Securityholders, at any time, and (y) in the case of the PCG
Securityholders, at any time on or prior to [              ], 2021, in either
case, the Company proposes to file a Registration Statement with respect to any
of its equity securities, whether for its own account (other than in connection
with any Registration Statement contemplated by Section 3 or Section 4 hereof or
a Registration Statement on Form S-4 or S-8 (or any successor or substantially
similar form), or in connection with (A) an employee stock option, stock
purchase or compensation plan or securities issued or issuable pursuant to any
such plan, or (B) a dividend reinvestment plan) (a “Company Registration”) or
for the account of a holder of securities of the Company pursuant to demand
registration rights granted by the Company (a “Requesting Securityholder”),
other than for the registration of securities for sale on a non-underwritten
continuous or delayed basis pursuant to Rule 415 (a “Requesting Securityholder
Registration”), then the Company shall in each case give written notice of such
proposed filing to all Holders at least twenty (20) Business Days before the
anticipated filing date of any such Registration Statement by the Company, and
such notice shall offer to all Holders the opportunity to have any or all of the
Registrable Securities held by such Holders included in such Registration
Statement.  Each Holder desiring to have such Holder’s Registrable Securities
registered under this Section 5 shall so advise the Company in writing within
fifteen (15) Business Days after the date of receipt of such notice (which
request shall set forth the amount of Registrable Securities for which
registration is requested), and the Company shall include in such Registration
Statement all such Registrable Securities so requested to be included therein. 
Notwithstanding the foregoing, if the managing underwriter of any such proposed
Underwritten Offering advises the Company in writing that the total amount or
kind of securities to be included in such proposed Underwritten Offering is
sufficiently large or of a type which such managing underwriter believes would
adversely affect the marketability, proposed offering price, timing or method of
distribution of the offering, then the amount or kind of securities offered for
the account of the following groups of holders shall be reduced pro rata among
members of such group in accordance with the number of shares of each such kind
of securities held by each of them in the following order of priority: (i) if a
registration under this Section 5 is a Company Registration, then the order of
priority shall be (with the securities to be reduced first listed first)
(A) securities other than Registrable Securities offered by Persons other than
the Company, (B) Registrable Securities, and (C) securities offered by the
Company; and (ii) if a registration under this Section 5 is a Requesting
Securityholder Registration, then the order of priority shall be (with the
securities to be reduced first listed first) (A) securities offered by the
Company, and (B)(x) securities other than Registrable Securities offered by
Persons other than the Company and (y) Registrable Securities, pro rata among
clause (x) and this clause (y) collectively in accordance with the number of
securities held by them.  Holders exercising their rights under this Section 5
with respect to a Company Registration in which the Company has been able to
sell all of the securities it sought to include in such Company Registration
(including by means of the underwriter’s overallotment option) shall be entitled
to sell their Registrable Securities by means

 

9

--------------------------------------------------------------------------------


 

of the underwriter’s overallotment option to the extent not fully utilized by
the Company.  Anything to the contrary in this Agreement notwithstanding, the
Company may withdraw or postpone a Registration Statement referred to in this
Section 5 at any time before it becomes effective or withdraw, postpone or
terminate the offering after it becomes effective without obligation to the
Holder or Holders of the Registrable Securities.

 

Section 6.                                          Registration Procedures.

 

(a)                                  General.  In connection with the Company’s
registration obligations pursuant to Section 3, Section 4 and Section 5 hereof,
at its expense, except as provided in Section 8 hereof, the Company will, as
expeditiously as possible:

 

(i)                                     prepare and file with the SEC a new
Registration Statement or such amendments and post-effective amendments to an
existing Registration Statement as may be necessary to keep such Registration
Statement effective for the time periods set forth in Section 3(b) and
Section 4(a) hereof (provided, that no Registration Statement shall be required
to remain in effect after (x) all Registrable Securities covered by such
Registration Statement have been sold and distributed as contemplated by such
Registration Statement or (y) there are no longer any Registrable Securities
covered by such Registration Statement); provided, further, that as soon as
practicable, but in no event later than five (5) Business Days before filing
such Registration Statement, any related Prospectus or any amendment or
supplement thereto, other than any amendment or supplement made solely as a
result of incorporation by reference of documents filed with the SEC subsequent
to the filing of such Registration Statement, the Company shall furnish for
comment to the Holders of the Registrable Securities covered by such
Registration Statement and the underwriters, if any, copies of all such
documents proposed to be filed, and, except in connection with an offering under
Section 5 hereof, shall not file any Registration Statement or amendment or
supplement (other than by incorporation) to which the Holders of at least a
majority of the Registrable Securities covered by such Registration Statement
reasonably object.

 

(ii)                                  notify the selling Holders and the
managing underwriters, if any, promptly (1) when a new Registration Statement,
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any new Registration Statement or post-effective
amendment, when it has become effective, (2) of any request by the SEC for
amendments or supplements to any Registration Statement or Prospectus or for
additional information, (3) of the issuance by the SEC of any comments with
respect to any filing and of the Company’s responses thereto, (4) of any stop
order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose, (5) of any suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (6) of the
happening of any event which makes any statement of a material fact made in any
Registration Statement, Prospectus or any document incorporated therein by
reference untrue or which requires the making of any changes in any Registration
Statement, Prospectus or any document incorporated therein by reference in order
to make the statements therein (in the case of any Prospectus, in the light of
the circumstances under which they were made) not misleading;

 

10

--------------------------------------------------------------------------------


 

(iii)                               if reasonably requested by the managing
underwriter or underwriters or a Holder of Registrable Securities being sold in
connection with an Underwritten Offering, promptly incorporate in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters or the Holders of a majority of the Registrable Securities (on a
Common Stock equivalent basis) being sold in such Underwritten Offering agree
should be included therein relating to the sale of the Registrable Securities,
including information with respect to the aggregate number of shares of
Registrable Securities being sold to such underwriters, the purchase price being
paid therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering;
and promptly make all required filings of such Prospectus supplement or
post-effective amendment;

 

(iv)                              permit any Holder which Holder, in its sole
and exclusive judgment, might be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of any Registration
Statement and to allow such Holder to provide language for insertion therein, in
form and substance satisfactory to the Company, which in the reasonable judgment
of such Holder and its counsel should be included;

 

(v)                                 furnish to each selling Holder and each
managing underwriter, if any, without charge, (1) as many conformed copies as
may reasonably be requested, of the then effective Registration Statement and
any post-effective amendments thereto, including financial statements,
schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference), (2) as many copies of the then
effective Prospectus (including each prospectus subject to completion) and any
amendments or supplements thereto as such Persons may reasonably request and
(3) such other documents as such Persons may reasonably request in order to
facilitate the offering;

 

(vi)                              use reasonable best efforts to register or
qualify, and cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration or qualification
of, such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions as any selling Holder or underwriter reasonably
requests in writing and to keep such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and to do all other acts or things reasonably necessary or
advisable to enable the disposition in such distributions of the securities
covered by the applicable Registration Statement; provided, however, that the
Company will not be required to (1) qualify to do business in any jurisdiction
where it would not otherwise be required to qualify, but for this paragraph
(vi), (2) subject itself to general taxation in any such jurisdiction or
(3) file a general consent to service of process in any such jurisdiction;

 

(vii)                           cooperate with the selling Holders and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

 

11

--------------------------------------------------------------------------------


 

(viii)                        cause all Registrable Securities covered by the
Registration Statement to be listed on each securities exchange on which
identical securities issued by the Company are then listed, and enter into
customary agreements including, if necessary, a listing application and
indemnification agreement in customary form, and provide a transfer agent for
such Registrable Securities no later than the effective date of such
Registration Statement;

 

(ix)                                provide a CUSIP number for the Registrable
Securities no later than the effective date of such Registration Statement;

 

(x)                                   use reasonable best efforts to prevent the
happening of any event of the kinds described in clauses (4), (5) and (6) of
Section 6(a)(ii) hereof, and upon the issuance of a stop order, advise Holders
selling Registrable Securities of such stop order promptly after the Company
receives notice or obtains knowledge thereof and use its reasonable best efforts
promptly to obtain the withdrawal of such order;

 

(xi)                                take all reasonable actions to ensure that
any free writing prospectus (as defined in Rule 405 under the Securities Act)
utilized in connection with any Demand Registration or registration pursuant to
Section 5 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(xii)                             make available for inspection by any Holder
selling Registrable Securities, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such Holder or underwriter, all financial and other
pertinent records, corporate and business documents and properties of the
Company as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, employees, agents,
representatives and independent accountants to supply all information reasonably
requested by any such Holder, underwriter, attorney, accountant or agent in
connection with such Registration Statement, subject to any confidentiality
restrictions which the Company reasonably deems necessary and such parties
agreeing to be bound by a confidentiality agreement (provided, however, that
notwithstanding the foregoing or anything contained herein to the contrary, the
Company shall not be required to make available for inspection, or otherwise
supply, any documents, materials or other information to any Holder, or any of
the other Persons set forth above, where the Company reasonably determines that
doing so would jeopardize the attorney-client privilege of the Company or any of
its subsidiaries or conflict with or violate any law or order);

 

(xiii)                          otherwise use reasonable best efforts to comply
with all applicable securities laws and rules and regulations of the SEC
relating to such registration and the distribution of the securities being
offered and make generally available to its securities holders, as soon as
reasonably practicable, earnings statements satisfying the provisions of
Section 11(a) of the Securities Act;

 

12

--------------------------------------------------------------------------------


 

(xiv)                         use reasonable best efforts to promptly respond to
any and all comments received from the SEC, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
SEC as soon as practicable and file an acceleration request as soon as
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review;

 

(xv)                            cooperate with each selling Holder and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with Financial Industry Regulatory Authority, Inc.;

 

(xvi)                         subject to the proviso in paragraph (vi) above,
cause the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriters,
if any, to consummate the disposition of such Registrable Securities (other than
as may be required by the governmental agencies or authorities of any foreign
jurisdiction and other than as may be required by a law applicable to a selling
Holder by reason of its own activities or business other than the sale of its
Registrable Securities);

 

(xvii)                      in the case of an Underwritten Offering, if
reasonably requested by Holders of a majority of the Registrable Securities
included in such registration, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and at the time of delivery of any
Registrable Securities sold pursuant thereto), one or more cold comfort letters
from the Company’s independent certified public accountants addressed to each
underwriter, stating that such accountants are independent public accountants
within the meaning of the Securities Act and the applicable rules and
regulations adopted by the SEC thereunder, and otherwise in customary form and
covering such financial and accounting matters as are customarily covered by
cold comfort letters of the independent certified public accountants delivered
in connection with primary or secondary underwritten public offerings, as the
case may be, to underwriters, to the extent customary and available in
accordance with law and professional practice standards;

 

(xviii)                   use all reasonable efforts to take all other steps
necessary to effect the registration of the Registrable Securities covered by
the Registration Statement contemplated hereby; and

 

(xix)                           subject to Section 4(b), in connection with an
Underwritten Offering, enter into such customary agreements (including
underwriting agreements in customary form with customary indemnification
provisions), and cause senior management of the Company to participate, to the
extent reasonably requested by the managing underwriter, in customary efforts to
sell the Registrable Securities under the offering, including, without
limitation, participating in “road shows” and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Securities), and cause to be delivered to the underwriters opinions
of counsel to the Company in customary form covering such matters as are
customarily covered by

 

13

--------------------------------------------------------------------------------


 

opinions for an underwritten public offering as the underwriters may reasonably
request and addressed to the underwriters.

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to, and each such seller of Registrable
Securities shall, furnish to the Company such information regarding such seller
and the distribution of such securities as the Company may from time to time
reasonably request and as shall be required in connection with any registration
referred to herein.

 

(b)                                 Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(a)(ii) hereof, such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to the then current Prospectus until (1) such
Holder is advised in writing by the Company that a new Registration Statement
covering the offer of Registrable Securities has become effective under the
Securities Act, (2) such Holder receives copies of a supplemented or amended
Prospectus contemplated by this Section 6(b), or (3) such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed.  If the
Company shall have given any such notice during a period when a Demand
Registration is in effect pursuant to Section 3(a), the Company shall extend the
period described in Section 3(a)(i), Section 3(b) or clause (ii) of
Section 4(a) (as applicable) by the number of days during which any such
disposition of Registrable Securities is discontinued pursuant to this
Section 6(b).  If so directed by the Company, on the happening of such event,
the Holder will deliver to the Company (at the Company’s expense), or destroy,
all copies, other than permanent file copies then in such Holder’s possession,
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

(c)                                  Selection of Underwriters and Underwriting
Arrangements.  With respect to any Underwritten Offering undertaken pursuant to
(i) Section 3(a)(i), (A) the PCG Holder Representative shall be entitled to
select the managing underwriter with the consent of the Company, (B) the Company
shall be entitled to select a co-managing underwriter with the consent of the
PCG Holder Representative, and (C) the PCG Holder Representative shall be
entitled to approve the underwriting arrangement in respect thereof with the
consent of the Company, such consent not to be unreasonably withheld or delayed
in case of any of the foregoing clauses (i)(A) through (i)(C) above, and
(ii) Section 3(a)(ii), (A) the Warrant Holder Representative shall be entitled
to select the managing underwriter with the consent of the Company, (B) the
Company shall be entitled to select a co-managing underwriter with the consent
of the Warrant Holder Representative, and (C) the Warrant Holder Representative
shall be entitled to approve the underwriting arrangement in respect thereof
with the consent of the Company, such consent not to be unreasonably withheld or
delayed in case of any of the foregoing clauses (ii)(A) through (ii)(C) above. 
With respect to any Company Registration as to which Holders have exercised
registration rights under Section 5 hereof, (x) the Holder Representative shall
be entitled to select a co-managing underwriter with the consent of the Company,
and (y) the Company shall be entitled to approve the underwriting arrangement in
respect thereof with the consent of the Holder Representative, such consent not
to be unreasonably withheld or delayed in case of the foregoing clause (x) or
(y) above.

 

14

--------------------------------------------------------------------------------


 

Section 7.                                          Holdback Agreements.

 

(a)                                  Hold-Back Election.

 

(i)                                     In the case of the registration of any
underwritten primary offering initiated by the Company (other than any
registration by the Company on Form S-4 or Form S-8 (or any successor or
substantially similar form), or in connection with (A) an employee stock option,
stock purchase or compensation plan or of securities issued or issuable pursuant
to any such plan, or (B) a dividend reinvestment plan) or any underwritten
secondary offering initiated at the request of a holder of securities of the
Company pursuant to registration rights granted by the Company, upon the request
of the managing underwriter, each Holder of five percent (5%) or more of the
outstanding shares of Common Stock agrees not to effect any public sale or
distribution of Registrable Securities except as part of such underwritten
registration, during the period beginning fifteen (15) days prior to the closing
date of such underwritten offering and during the period ending on ninety (90)
days after such closing date (or such longer period, not to exceed 180 days,
plus such additional period as may be required by applicable law or regulation,
as may be reasonably requested in writing by the Company and by the managing
underwriter or underwriters).  In the event that such Holders are required to
refrain from selling Registrable Securities pursuant to this
Section 7(a)(i) during the required registration period under
Section 3(b) hereof, the period set forth in Section 3(b) hereof shall be
extended by the number of days during such required registration period that the
Holders were required to refrain from selling Registrable Securities pursuant to
this Section 7(a)(i).

 

(ii)                                  The Company agrees not to effect any
public offering or distribution of its securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the seven
(7) days prior to and during the 90-day period (or such shorter period as
reasonably determined by the underwriters managing the registered public
offering) beginning on the effective date of any underwritten Demand
Registration or any underwritten registration pursuant to Section 5 (other than
any registration by the Company on Form S-4 or Form S-8 (or any successor or
substantially similar form) or, for such longer period as is necessary to comply
with the securities law or other applicable rules and regulations, unless the
underwriters managing the registered public offering otherwise agree.

 

(b)                                 Material Development Condition. With respect
to any Registration Statement filed or to be filed pursuant to Section 3 or
Section 4 hereof, if the Board of Directors of the Company determines in good
faith that it would be materially detrimental (a “Material Development
Condition”) to the Company or any subsidiary or its shareholders for such a
Registration Statement to become effective or to be maintained effective, or for
sales of Registrable Securities to continue pursuant to the Registration
Statement, because of the existence of, or in anticipation of, any acquisition
or corporate reorganization or other transaction, financing activity, stock
repurchase or development involving the Company or any subsidiary, or the
unavailability for reasons substantially beyond the Company’s control of any
required financial statements, or any other event or condition of similar
significance to the Company or any subsidiary, the Company shall,
notwithstanding any other provisions of this Agreement, be entitled, upon the
giving of a written notice (a “Delay Notice”) to such effect, certified by the

 

15

--------------------------------------------------------------------------------


 

President or any Vice President of the Company, to each Holder of Registrable
Securities included or to be included in such Registration Statement, (i) to
cause sales of Registrable Securities by such Holder pursuant to such
Registration Statement to cease, (ii) to delay actions to bring about the
effectiveness of such Registration Statement and sales thereunder or, upon the
written advice of counsel, cause such Registration Statement to be withdrawn and
the effectiveness of such Registration Statement terminated, or (iii) in the
event no such Registration Statement has yet been filed, to delay filing any
such Registration Statement, until, in the good faith judgment of the Board of
Directors of the Company, such Material Development Condition no longer exists
(notice of which the Company shall promptly deliver to any Holder of Registrable
Securities with respect to which any such Registration Statement has been
filed).  Notwithstanding the foregoing provisions of this Section 7(b): (1) the
Company shall not be entitled to cause sales of Registrable Securities to cease
or to delay any registration of Registrable Securities required pursuant to
Section 3 or Section 4 hereof by reason of any existing or anticipated Material
Development Condition more than a total of three (3) times or for a period of
more than an aggregate of ninety (90) days within any consecutive three hundred
sixty-five (365) day period, as above provided; (2) in the event a Registration
Statement is filed and subsequently withdrawn by reason of any existing or
anticipated Material Development Condition as hereinbefore provided, the Company
shall, as promptly as reasonably practicable prior to, and in any event no later
than upon, the expiration of such Material Development Condition, or if sooner,
the expiration of such ninety (90)-day period, (x) notify, in writing, the
Holders of Registrable Securities included in such registration of such
expiration and (y) if requested by the Holders of a majority of the Registrable
Securities included in such registration (which request shall not constitute an
additional demand registration under Section 3(a)), cause a new Registration
Statement covering the Registrable Securities to be filed with the SEC, and the
registration period for such new Registration Statement shall be the greater of
thirty (30) days or the number of days that remained in the required
registration period with respect to the withdrawn Registration Statement at the
time it was withdrawn; and (3) in the event the Company elects not to withdraw
or terminate the effectiveness of any such Registration Statement but to cause a
Holder or Holders to refrain from selling Registrable Securities pursuant to
such Registration Statement for any period during the required registration
period, such required registration period with respect to such Holders shall be
extended by the number of days during such required registration period that
such Holders are required to refrain from selling Registrable Securities.

 

(c)                                  Limitation on Demand, Shelf and Piggyback
Registration Rights.  Anything to the contrary contained in this Agreement
notwithstanding, when in the written opinion of counsel for the Company (which
counsel shall be experienced in securities law matters) registration of the
Registrable Securities is not required by the Securities Act and other
applicable securities laws in connection with a proposed sale of such
Registrable Securities under Rule 144 of the Securities Act, the Holder shall
have no rights pursuant to Section 3, Section 4 or Section 5 hereof, to request
a registration in connection with such proposed sale; provided, however, that if
counsel for such Holder(s) of Registrable Securities reasonably disagrees in its
own written opinion delivered to the Company with such written opinion of
counsel for the Company, the foregoing limitation on registration rights shall
be of no force or effect.

 

Section 8.                                          Registration Expenses.  All
expenses incident to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, listing fees, fees and
expenses of compliance with securities or blue sky laws (including

 

16

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of counsel in connection with blue sky
qualifications or registrations (or the obtaining of exemptions therefrom) of
the Registrable Securities), fees of the Financial Industry Regulatory
Authority, Inc., transfer and registration fees of transfer agents and
registrars, printing expenses (including expenses of printing Prospectuses),
messenger and delivery expenses, internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
fees and disbursements of its counsel and its independent certified public
accountants (including expenses of any special audit or accounting review),
securities acts liability insurance (if the Company elects to obtain such
insurance), fees and expenses of any special experts retained by the Company in
connection with any registration hereunder, reasonable fees and expenses of one
counsel for the Holders (and any appropriate local counsel) selected by the
holders of a majority of the Registrable Securities included in such
registration, and fees and expenses of other Persons retained by the Company
(all such expenses being referred to as “Registration Expenses”), shall be borne
by the Company; provided, that Registration Expenses shall not include
out-of-pocket expenses incurred by the Holders and underwriting discounts,
commissions or fees attributable to the sale of the Registrable Securities,
which shall be paid by the Holders pro rata on the basis of the number of shares
registered on their behalf.

 

Section 9.                                          Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company agrees to indemnify and hold harmless, to the full extent permitted by
law, but without duplication, each Holder, its officers, directors, employees,
partners, principals, equity holders, managed or advised accounts, advisors and
agents, and each Person who controls such Holder (within the meaning of the
Securities Act) (each an “Indemnified Party”), against all losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation
and reasonable legal fees and expenses and including expenses incurred in
settlement of any litigation, commenced or threatened) resulting from any untrue
statement (or alleged untrue statement) of a material fact in, or any omission
(or alleged omission) of a material fact required to be stated in, any
Registration Statement, Prospectus or free writing prospectus (as defined in
Rule 405 under the Securities Act) or necessary to make the statements therein
(in the case of a Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading or any violation by the
Company of the Securities Act, the Exchange Act, state securities laws or any
rule or regulation promulgated under such laws applicable to the Company in
connection with any such registration, as such expenses are incurred, except
insofar as the same are caused by or contained in any information furnished in
writing to the Company by such Indemnified Party expressly for use therein.  The
Company will also indemnify underwriters participating in the distribution,
their officers, directors, employees, partners and agents, and each Person who
controls such underwriters (within the meaning of the Securities Act), to the
same extent as provided above with respect to the indemnification of the
Holders, if so requested.

 

(b)                                 Indemnification by Holders.  In connection
with any Registration Statement in which a Holder is participating, each such
Holder will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and agrees to indemnify and hold harmless, to the full extent
permitted by law, but without duplication, the Company, its officers, directors,
shareholders, employees, advisors and agents, and each Person who controls the
Company (within the meaning of the

 

17

--------------------------------------------------------------------------------


 

Securities Act) against any losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and reasonable legal fees and
expenses and including expenses incurred in settlement of any litigation,
commenced or threatened) resulting from any untrue statement (or alleged untrue
statement) of material fact in, or any omission (or alleged omission) of a
material fact required to be stated in, the Registration Statement, Prospectus
or free writing prospectus (as defined in Rule 405 under the Securities Act) or
necessary to make the statements therein (in the case of a Prospectus or free
writing prospectus, in light of the circumstances under which they were made)
not misleading or any violation by such Holder of the Securities Act, the
Exchange Act, state securities laws or any rule or regulation promulgated under
such laws applicable to such Holder in connection with any such registration, as
such expenses are incurred, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder to the Company specifically for inclusion therein.  For
the avoidance of doubt, the obligation to indemnify shall be several, and not
joint and several, among the Holders.  In no event shall any participating
Holder be liable for any amount in excess of the net proceeds (net of payment of
all expenses) received by such Holder from the Registrable Securities offered
and sold by such Holder pursuant to such Registration Statement.

 

(c)                                  Conduct of Indemnification Proceedings. 
Any Person entitled to indemnification hereunder will (i) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel of such indemnifying party’s choice, subject to the
written consent of the indemnified party (such consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that any Person entitled
to indemnification hereunder shall have the right to employ separate counsel and
to participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified Person unless (A) the
indemnifying party shall have agreed in writing to pay them, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party in a timely
manner or (C) the named parties to an action, claim or proceeding (including any
impleaded parties) include any indemnified party and the indemnifying party or
any of its Affiliates and in the reasonable judgment of any such Person, based
upon advice of its counsel, (1) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person) or (2) there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party; provided, that the scope of engagement of such counsel
shall be limited to such defense or defenses; provided, further, that the
indemnifying party shall be responsible to pay the fees and expenses of only one
law firm plus one local counsel in each necessary jurisdiction pursuant to these
clauses (A), (B) and (C).  The indemnifying party will not be subject to any
liability for any settlement made by an indemnified party without its written
consent.  The entry of any judgment and any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to an
indemnified party of a release from all liability in respect of such claim or
litigation shall be subject to the written consent of the indemnified party
(such consent not to be unreasonably withheld, conditioned or delayed).  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of the claim will not be obligated to pay the fees and expenses of more than one
counsel (plus one local counsel if required in a specific instance) for all
parties indemnified by such indemnifying party with respect

 

18

--------------------------------------------------------------------------------


 

to such claim.  The failure by an indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section 9, except to the extent the failure to give such notice is materially
prejudicial to the indemnifying party’s ability to defend such action.

 

(d)           Contribution.  If for any reason the indemnification provided for
in Section 9(a) or Section 9(b) hereof is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 9(a) and
Section 9(b) hereof, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnifying party and the indemnified party, as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
or the omission or alleged omission relates to information supplied by the
indemnifying party or parties, on the one hand, or the indemnified party, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission.  The
parties hereto agree that it would not be just or equitable if the contribution
pursuant to this Section 9(d) were to be determined by pro rata allocation or by
any other method of allocation that does not take into account such equitable
considerations.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentations.  In no event shall any participating Holder be required to
contribute any amount in excess of the net proceeds (net of payment of all
expenses) received by such Holder from the Registrable Securities offered and
sold by such Holder pursuant to such Registration Statement.  In no event shall
any participating Holder be liable for any amount in excess of the net proceeds
(net of payment of all expenses) received by such Holder from the Registrable
Securities offered and sold by such Holder pursuant to such Registration
Statement.

 

Section 10.            Participation in Underwritten Registrations.  No Person
may participate in any Underwritten Offering hereunder unless such Person
(i) agrees to sell such Person’s Registrable Securities on the basis provided in
any underwriting arrangements consented to by the Persons entitled under
Section 6(c) to approve such arrangements (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriters, provided that, no Holder will be required to sell more than the
number of Registrable Securities that such Holder has requested the Company to
include in any registration) and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided that no
Holder of Registrable Securities included in such Underwritten Offering shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such Holder,
such Holder’s title to, and ownership of, the Registrable Securities, such
Holder’s power and authority, such Holder’s intended method of distribution, and
such other representations and warranties, if any, as may be customary under the
circumstances) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in
Section 9(b).  Nothing in this Section 10 shall be construed to create any
additional rights regarding the registration of Registrable Securities in any
Person otherwise than as set forth herein.

 

19

--------------------------------------------------------------------------------


 

Section 11.            Limitations on Subsequent Registration Rights.  The
Company represents and warrants that it is not a party to, or otherwise subject
to, any other agreement granting registration rights to any other Person with
respect to any securities of the Company.  From and after the date of this
Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company giving
such holder or prospective holder any registration rights any terms of which are
inconsistent with the rights granted to the Holders hereunder.

 

Section 12.            Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the SEC (including Rule 144) that
may permit the sale of the restricted securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

 

(a)           make and keep public information regarding the Company available
as those terms and understood and defined in Rule 144 under the Securities Act
at all times;

 

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time it is subject to such reporting requirements; and

 

(c)           so long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself to any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

 

Section 13.            Amendments and Waivers.  The provisions of this
Agreement, including the provisions of this Section 13, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless (a) with respect to a particular
offering hereunder, the Company has obtained the written consent of (i) Holders
of a majority of the Registrable Securities (on a Common Stock equivalent basis)
included in such offering, as determined by the Company, or (ii) the Holder
Representative with respect to such offering, or (b) in any other event, the
Company has obtained the written consent of Holders of a majority of the
Registrable Securities (on a Common Stock equivalent basis) then outstanding, as
determined by the Company.  Whenever the consent or approval of Holders of a
specified number of Registrable Securities is required hereunder, Registrable
Securities held by the Company shall not be counted in determining whether such
consent or approval was given by the Holders of such required number.

 

Section 14.            Notices.  All notices and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telecopier, or air-courier guaranteeing overnight delivery:

 

(a)           If to a Holder, initially at the address and/or telecopier number
set forth below such Holder’s signature to this Agreement, and thereafter at
such other address as may be designated by such Holder from time to time by
notice given in accordance with the provisions of

 

20

--------------------------------------------------------------------------------


 

this Section 14, and in the case of Oaktree, with a copy to (which shall not
constitute notice) Kirkland & Ellis LLP, 333 South Hope Street, Los Angeles,
California 90071, telecopier no.:  (213) 680-8500, Attention: Damon R. Fisher
and Hamed Meshki.

 

(b)           If to the Company, initially at 299 Park Avenue, New York, New
York 10171, attention: Chief Financial Officer; telecopier no. (212) 763-5607;
confirmation no. (212) 763-5600, with a copy to (which shall not constitute
notice) Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036, attention: Thomas E. Molner, Esq., telecopier no. (212)
715-8000, and thereafter at such other address or addresses as may be designated
by the Company from time to time by notice given in accordance with the
provisions of this Section 14.

 

(c)           All such notices and other communications shall be deemed to have
been delivered and received (i) in the case of personal delivery, telecopier or
telegram, on the date of such delivery or, if delivered after 5:00 p.m. local
time of the recipient or on a day other than a Business Day, then on the next
proceeding Business Day, (ii) in the case of overnight air courier, on the
Business Day after the date when sent and (iii) in the case of mailing, on the
third (3rd) Business Day following such mailing.

 

Section 15.            Successors and Assigns.  This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto, including without the need for an express assignment to
subsequent Holders of the Registrable Securities who acquire their shares in
transactions not involving a registration under the Securities Act or a sale of
shares in the public markets; provided, that the transferee or assignee of such
rights assumes in writing the obligations of such transferor under this
Agreement; provided, further, that notwithstanding the foregoing or anything
contained herein to the contrary, any transferee or assignee of any Registrable
Securities shall deliver to the Company written notice thereof within fifteen
(15) days of such transfer or assignment, and if such transferee or assignee
fails to deliver such written notice to the Company within such fifteen (15)-day
period, such Person shall not be deemed a Holder hereunder.

 

Section 16.            Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Securityholders may
accede to this Agreement at different times by executing a signature
page hereto, at which time any such executing Securityholder shall be considered
a party hereto; provided that such accession shall not act as a waiver or
satisfaction of any other condition precedent under any other agreement between
the Company and such Securityholder.

 

Section 17.            Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 18.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(b).

 

21

--------------------------------------------------------------------------------


 

Section 19.            Jurisdiction; Forum.  Each party hereto consents to the
jurisdiction and venue of the United States federal and state courts in the
Borough of Manhattan, City of New York, for any action, suit or proceeding
arising from or in connection with the interpretation or enforcement of this
Agreement.  Each party hereto waives any objection to the laying of venue in
such courts and any claim that any such action has been brought in an
inconvenient forum.  To the extent permitted by law, any judgment in respect of
a dispute arising out of or relating to this Agreement may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of such judgment being conclusive evidence of the fact and
amount of such judgment.  Each party hereto agrees that personal service of
process may be effected by any of the means specified in Section 14, addressed
to such party.  The foregoing shall not limit the rights of any party to serve
process in any other manner permitted by law.

 

Section 20.            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

Section 21.            Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and is intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 22.            Effect of Agreement.  Notwithstanding anything contained
herein or in any other agreement between or among the Company, Oaktree and/or
the PCG Parties to the contrary, in the event that this Agreement is executed
and delivered by the Company, on the one hand, and either (x)  the PCG Parties,
but not Oaktree, on the other hand, or (y) Oaktree, but not the PCG Parties, on
the other hand, then the Persons executing and delivering this Agreement as
contemplated by the foregoing clause (x) or (y), as the case may be, shall be
deemed to be parties to this Agreement for all purposes hereof (and, without
limitation, shall have all of the rights, interests and obligations of a party
hereto), notwithstanding the fact that the other such Persons (as contemplated
by the foregoing clause (x) or (y), as the case may be) have not executed and
delivered this Agreement, and such other Persons which have not executed and
delivered this Agreement shall not be deemed to be parties to this Agreement for
any purposes hereof (and, without limitation, shall have none of the rights,
interests or obligations of a party hereto) unless and until such Persons
execute and deliver this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

THE COMPANY:

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE SECURITYHOLDERS:

 

 

 

 

 

 

 

Peter C. Georgiopoulos

 

Address: 47 Charles St., New York, New York 10014

 

Telecopier no.: [              ]

 

 

 

PCG BOSS LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address: [47 Charles St., New York, New York 10014]

 

Attention: [              ]

 

Telecopier no.: [              ]

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

OCM MARINE HOLDINGS TP, L.P.

 

 

 

By: OCM Marine GP CTB, Ltd.

 

Its: General Partner

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

c/o Oaktree Capital Management, L.P.

 

333 South Grand Ave., 28th Floor,

 

Los Angeles, California 90071

 

Attention: B. James Ford

 

Adam Pierce

 

Telecopier no.: (213) 830-6300

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

c/o Oaktree Capital Management, L.P.

 

333 South Grand Ave., 28th Floor,

 

Los Angeles, California 90071

 

Attention:  B. James Ford

 

Adam Pierce

 

Telecopier no.: (213) 830-6300

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------